EXHIBIT 10.19.8

EIGHTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Eighth Amendment to Amended and Restated Loan and Security Agreement
(“Amendment”) is dated as of April _30__, 2019, by and among C&F FINANCE COMPANY
and such other Persons joined to the Loan Agreement as Borrowers from time to
time (collectively, the “Borrowers” and each a “Borrower”), WELLS FARGO BANK,
N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent for
Lenders (in such capacity, “Agent”), and the financial institutions a party
hereto as lenders (collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

A.        Borrowers, Lenders and Agent are parties to a certain Amended and
Restated Loan and Security Agreement dated as of August 25, 2008 (as amended or
modified from time to time, the “Loan Agreement”).  Capitalized terms used but
not otherwise defined in this Amendment shall have the meanings respectively
ascribed to them in the Loan Agreement.

B.         Borrowers have requested and Agent and Lenders have agreed to amend
the Loan Agreement in certain respects, all on the terms and conditions set
forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1.         Amendment.

(a)        Upon the effectiveness of this Amendment the Loan Agreement is hereby
amended such that, after giving effect to all such amendments, it shall read in
its entirety as attached hereto as Exhibit A.

(b)        Schedule 7.14/Deposit Accounts.  Schedule 7.14/Deposit Accounts to
the Loan Agreement is attached hereto.

2.         Effectiveness Conditions.  This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a)        Execution and delivery by Borrower and Lenders to Agent of this
Amendment;

(b)        Delivery by Borrower to Agent of fully executed copies of the
amendments to the Citizens and Farmers Subordinated Debt Documents;

(c)        Delivery to Agent of a certified copy of resolutions of each
Borrower’s directors, members or managers, as applicable, authorizing the
execution, delivery and performance of this Amendment and the amendment to the
Citizens and Farmers Subordinated Debt Documents.

(d)        Execution and/or delivery by the parties of all other agreements,
instruments and documents requested by Agent to effectuate and implement the
terms hereof and the Credit Documents.

 

 





--------------------------------------------------------------------------------

 



 

3.         Representations and Warranties.  Each Borrower represents and
warrants to Agent and Lenders that:

(a)        All warranties and representations made to Agent under the Loan
Agreement and the Credit Documents are true and correct as to the date hereof.

(b)        The execution and delivery by Borrowers of this Amendment and the
performance by each of them of the transactions herein contemplated (i) are and
will be within such party’s powers, (ii) have been authorized by all necessary
organizational action, and (iii) are not and will not (1) be in contravention of
any order of any court or other agency of government, of law or any other
indenture, agreement or undertaking to which Borrowers, or any of them, is a
party or by which the property of Borrowers, or any of them, is bound, or (2) be
in conflict with, result in a breach of, or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement or undertaking or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of Borrowers, or any of them.

(c)        This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms.

(d)        No Event of Default or Default has occurred under the Loan Agreement
or any of the other Credit Documents.

4.         Business Operations.  Each Borrower hereby agrees to continue to
operate its business and operations in a manner consistent with its past
business practice, continue to meet the standards generally observed by prudent
finance companies and conform to its policies as have been previously disclosed
to Agent in writing.

5.         Representations and Release of Claims.  Except as otherwise specified
herein, the terms and provisions hereof shall in no manner impair, limit,
restrict or otherwise affect the obligations of any Borrower or any third party
to Agent and Lenders as evidenced by the Credit Documents.  Each Borrower hereby
acknowledges, agrees, and represents that (a) as of the date of this Amendment,
there are no claims or offsets against, or defenses or counterclaims to, the
terms or provisions of the Credit Documents or the other obligations created or
evidenced by the Credit Documents; (b) as of the date of this Amendment, no
Borrower has any claims, offsets, defenses or counterclaims arising from any of
Agent’s or any Lender’s acts or omissions with respect to the Credit Documents
or Agent’s or any Lender’s performance under the Credit Documents; and (c) each
Borrower promises to pay to the order of Agent and Lenders the indebtedness
evidenced by the Notes according to the terms thereof.  In consideration of the
modification of certain provisions of the Credit Documents, all as herein
provided, and the other benefits received by Borrowers hereunder, each Borrower
hereby RELEASES, RELINQUISHES and forever DISCHARGES Agent and Lenders, and
their predecessors, successors, assigns, shareholders, principals, parents,
subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
present claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, which Borrowers, or any of them, has or may
have against Released Parties arising out of or with respect to any and all
transactions relating to the Loan Agreement, the Notes and the other Credit
Documents occurring prior to the date hereof.





2

--------------------------------------------------------------------------------

 



6.         Collateral.  As security for the payment of the Obligations and
satisfaction by Borrowers of all covenants and undertakings contained in the
Loan Agreement and the Credit Documents, each Borrower reconfirms the prior
security interest and lien on, upon and to, its Collateral, whether now owned or
hereafter acquired, created or arising and wherever located.  Borrowers each
hereby confirm and agree that all security interests and Liens granted to Agent
for the ratable benefit of Lenders and Wells Fargo Affiliates continue in full
force and effect and shall continue to secure the Obligations.  All Collateral
remains free and clear of any Liens other than Permitted Liens.  Nothing herein
contained is intended to in any manner impair or limit the validity, priority
and extent of Agent’s existing security interest in and Liens upon the
Collateral.

7.         Acknowledgment of Indebtedness and Obligations.  Borrowers hereby
acknowledge and confirm that, as of the date of this Amendment, Borrowers are
indebted to Agent and Lenders, without defense, setoff or counterclaim, under
the Loan Agreement (in addition to any other indebtedness or obligations owed by
Borrowers to Wells Fargo Affiliates) in the aggregate principal amount of
$_75,029,209.41_, plus continually accruing interest and all fees, costs, and
expenses, including reasonable attorneys’ fees, incurred through the date
hereof.

8.         Ratification of Credit Documents.  This Amendment shall be
incorporated into and deemed a part of the Loan Agreement.  Except as expressly
set forth herein, all of the terms and conditions of the Loan Agreement and
Credit Documents are hereby ratified and confirmed and continue unchanged and in
full force and effect.  All references to the Loan Agreement shall mean the Loan
Agreement as modified by this Amendment.

9.         APPLICABLE LAW.  THIS AMENDMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
THE STATE OF IOWA AND SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF IOWA.

10.       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AMENDMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO
ENTER INTO THIS AMENDMENT.

11.       Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signature by facsimile or PDF shall also bind the parties hereto.

[SIGNATURES ON FOLLOWING PAGES]

 

 



3

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

 

 

BORROWER:

C&F FINANCE COMPANY

 

 

 

By:

/s/ Thomas F. Cherry

 

Name:

Thomas F. Cherry

 

Title:

Executive Vice President

 

 

 

 

AGENT:

WELLS FARGO BANK, N.A.

 

 

 

By:

/s/ William M. Laird

 

Name:

William M. Laird

 

Title:

Senior Vice President

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A.

 

 

 

By:

/s/ William M. Laird

 

Name:

William M. Laird

 

Title:

Senior Vice President

 

 

 

 

 

FIRST TENNESSEE BANK NATIONAL

 

ASSOCIATION

 

 

 

By:

/s/ Blake Chandler

 

Name:

Blake Chandler

 

Title:

Vice President

 

 

[SIGNATURE PAGE TO EIGHTH AMENDMENT]

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

WELLS FARGO BANK, N.A.

As Agent

VARIOUS FINANCIAL INSTITUTIONS

As Lenders

AND

C & F FINANCE COMPANY

As Borrower

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

Page

ARTICLE  1 DEFINITIONS


1

Section 1.1

Certain Definitions


1

Section 1.2

Rules of Construction


10

 

 

 

ARTICLE  2 THE REVOLVING CREDIT FACILITY


11

Section 2.1

The Loan


11

Section 2.2

The Notes


11

Section 2.3

Method of Payment


11

Section 2.4

Extension and Adjustment of Maturity Date


12

Section 2.5

Use of Proceeds


12

Section 2.6

Interest


12

Section 2.7

Advances


13

Section 2.8

Prepayment


15

Section 2.9

Fees


16

Section 2.10

Regulatory Changes in Capital Requirements


16

Section 2.11

Sharing of Payments


17

Section 2.12

Pro Rata Treatment


17

Section 2.13

Existing Indebtedness


17

Section 2.14

Replacement of a Lender


17

 

 

 

ARTICLE  3 SECURITY

 

Section 3.1

Security Interest


18

Section 3.2

Financing Statements


18

Section 3.3

Documents to be Delivered to Agent


18

Section 3.4

Collections


19

Section 3.5

Additional Rights of Agent; Power of Attorney


20

 

 

 

ARTICLE  4 REPRESENTATIONS AND WARRANTIES


20

Section 4.1

Representations and Warranties as to Receivables


21

Section 4.2

Organization and Good Standing


22

Section 4.3

Perfection of Security Interest


22

Section 4.4

No Violations


23

Section 4.5

Power and Authority


23

Section 4.6

Validity of Agreements


23

Section 4.7

Litigation


23

Section 4.8

Compliance


23

Section 4.9

Accuracy of Information; Full Disclosure


23

Section 4.10

Taxes


24

Section 4.11

Indebtedness


24

Section 4.12

Investments


24

Section 4.13

ERISA


24

Section 4.14

Hazardous Wastes, Substances and Petroleum Products


24

Section 4.15

Solvency


25

Section 4.16

Business Location


25

Section 4.17

Capital Stock


25

Section 4.18

No Extension of Credit for Securities


25

 

 

 

i

--------------------------------------------------------------------------------

 



ARTICLE  5 CONDITIONS TO LOAN


26

Section 5.1

Documents to be Delivered to Agent Prior to Effectiveness


26

Section 5.2

Conditions to all Advances


26

 

 

 

ARTICLE  6 AFFIRMATIVE COVENANTS


27

Section 6.1

Place of Business and Books and Records


27

Section 6.2

Reporting Requirements


27

Section 6.3

Books and Records


28

Section 6.4

Financial Covenants


28

Section 6.5

Compliance With Applicable Law


29

Section 6.6

Notice of Default


29

Section 6.7

Corporate Existence, Properties


29

Section 6.8

Payment of Indebtedness; Taxes


29

Section 6.9

Notice Regarding Any Plan


30

Section 6.10

Other Information


30

Section 6.11

Litigation, Enforcement Actions and Requests for Information


30

Section 6.12

Business Location, Legal Name and State of Organization


30

Section 6.13

Operations


31

Section 6.14

Further Assurances


31

Section 6.15

Chattel Paper/Jurisdictions


31

 

 

 

ARTICLE  7 NEGATIVE COVENANTS


31

Section 7.1

Payments to and Transactions with Affiliates


32

Section 7.2

Restricted Payments


32

Section 7.3

Indebtedness


32

Section 7.4

Guaranties


32

Section 7.5

Nature of Business


32

Section 7.6

Negative Pledge


32

Section 7.7

Investments and Acquisitions


33

Section 7.8

Compliance with Formula


33

Section 7.9

Mergers, Sales, Divestitures


33

Section 7.10

Use of Proceeds


33

Section 7.11

Ownership and Management


33

Section 7.12

Amendment to Subordinated Debt


33

Section 7.13

Electronic Chattel Paper Documents


33

Section 7.14

Deposit Accounts


33

 

 

 

ARTICLE  8 EVENTS OF DEFAULT


33

Section 8.1

Failure to Make Payments


33

Section 8.2

Information, Representations and Warranties


34

Section 8.3

Financial Covenants


34

Section 8.4

Collateral


34

Section 8.5

Defaults Under Other Agreements


34

Section 8.6

Certain Events


34

Section 8.7

Possession of Collateral


34

Section 8.8

Credit Documents


35

Section 8.9

Material Adverse Change


35

Section 8.10

Level Two Regulatory Event


35

 

 

 

ii

--------------------------------------------------------------------------------

 



ARTICLE  9 REMEDIES OF AGENT AND WAIVER


35

Section 9.1

Agent’s Remedies


35

Section 9.2

Waiver and Release by Borrowers


36

Section 9.3

No Waiver


36

 

 

 

ARTICLE  10 MISCELLANEOUS


36

Section 10.1

Indemnification and Release Provisions


36

Section 10.2

Amendments


37

Section 10.3

Applicable Law


37

Section 10.4

Notices


38

Section 10.5

Termination and Release


38

Section 10.6

Counterparts


39

Section 10.7

Costs, Expenses and Taxes


39

Section 10.8

Participation and Assignments


39

Section 10.9

Effectiveness of Agreement


41

Section 10.10

Jurisdiction and Venue


41

Section 10.11

Waiver of Jury Trial


41

Section 10.12

Review by Counsel


41

Section 10.13

Exchanging Information


41

Section 10.14

Acknowledgment of Receipt


42

 

 

 

ARTICLE  11 AGENT


42

Section 11.1

Appointment of Agent


42

Section 11.2

Nature of Duties of Agent


42

Section 11.3

Lack of Reliance on Agent


43

Section 11.4

Certain Rights of Agent


43

Section 11.5

Reliance by Agent


43

Section 11.6

Indemnification of Agent


43

Section 11.7

Agent in its Individual Capacity


44

Section 11.8

Holders of Notes


44

Section 11.9

Successor Agent


44

Section 11.10

Collateral Matters


45

Section 11.11

Delivery of Information


45

Section 11.12

Defaults


46

 

 

 

ARTICLE  12 INTER-BORROWER PROVISIONS


46

Section 12.1

Certain Borrower Acknowledgments and Agreements


46

Section 12.2

Maximum Amount of Joint and Several Liability


47

Section 12.3

Authorization of Borrower Agent by Borrowers


47

 

 



iii

--------------------------------------------------------------------------------

 



 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made as of the 25th day
of August, 2008 by and among C & F FINANCE COMPANY, a Virginia corporation with
its chief executive office at 4660 S. Laburnum Avenue, Richmond, VA 23231
(“Borrower Agent”) and such other Persons joined hereto from time to time as
borrowers (collectively, the “Borrowers” and each individually is referred to as
a “Borrower”), the financial institutions from time to time party hereto
(collectively, the “Lenders” and each individually is referred to as a
“Lender”), and WELLS FARGO BANK, N.A. as agent for Lenders (“Agent”), with its
principal office located at 800 Walnut Street, Des Moines, Iowa 50309.

BACKGROUND

WHEREAS, Borrowers and Wells Fargo Bank, N.A., successor to Wells Fargo
Preferred Capital, Inc. (“WFPC”) are parties to that certain Loan and Security
Agreement dated as of August 1, 2005 (as has been amended or modified from time
to time, the “Existing Loan Agreement”), pursuant to which WFPC established
financing arrangements for the benefit of Borrowers.  Borrowers and WFPC are
parties to certain other instruments, documents and agreements related thereto
(together with the Existing Loan Agreement, the “Existing Loan Documents”).

WHEREAS, Borrowers have requested that Agent and Lenders amend and restate the
Existing Loan Agreement in its entirety, all on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:

ARTICLE  1

DEFINITIONS

Section 1.1      Certain Definitions.  The terms defined in this Section 1.1,
whenever used and capitalized in this Agreement shall, unless the context
otherwise requires, have the respective meanings herein specified.

“Advance” means each advance of the Loan made to Borrowers pursuant to
Section 2.1 hereof.

“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent pursuant to Section 6.2:

 

 

Collateral Performance Indicator

Advance Rate

Less than 9%

85%

Greater than or equal to 9% but less than 11%

84%

Greater than or equal to 11% but less than 13%

83%

Greater than or equal to 13% but less than 15%

82%

Greater than or equal to 15%

81%





1

--------------------------------------------------------------------------------

 



“Affiliate” means (i) any Person who or entity which directly or indirectly
owns, controls or holds 5.0% or more of the outstanding beneficial interest in a
Borrower; (ii) any entity of which 5.0% or more of the outstanding beneficial
interest is directly or indirectly owned, controlled, or held by a Borrower;
(iii) any entity which directly or indirectly is under common control with a
Borrower; (iv) any officer, director, partner or employee of a Borrower or any
Affiliate; or (v) any immediate family member of any Person who is an
Affiliate.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.

“Agent” means Wells Fargo Bank, N.A. and its respective successors and assigns.

“Agreement” means this Amended and Restated Loan and Security Agreement and all
exhibits and schedules hereto, as the same may be amended, modified or
supplemented from time to time.

“Applicable Margin” means 2.00%.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by Agent, in accordance
with Section 10.8 in form and substance satisfactory to Agent (in its sole and
absolute discretion).

“Authoritative Copy” means, with respect to a Record, an electronic or tangible
copy of such Record that is unique, identifiable and, except as otherwise
provided in Section 9-105(b)(4), (5) and (6) of the UCC, is unalterable, and is
marked “original” or has no mark or watermark that would indicate that it is a
“copy” or “duplicate” or not an original or “authoritative” copy.

“Availability Statement” means the certificate in substantially the form of
Exhibit B attached hereto and made part hereof to be submitted by Borrowers to
Agent in accordance with the provisions of Section 2.1 and Section 3.3 hereof.

“Bank Products” means any one or more of the following types of services or
facilities extended to a Borrower by the Agent or any Wells Fargo Affiliate: (a)
Cash Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower or Subsidiary.

“Bankruptcy Code” means the United States Bankruptcy Code as now constituted or
hereafter amended and any similar statute or law affecting the rights of
debtors.

“Books and Records” means all of Borrowers’ original ledger cards, payment
schedules, credit applications, contracts, lien and security instruments,
guarantees relating in any way to the Collateral and other books and records or
transcribed information of any type, whether expressed in electronic form in
tapes, discs, tabulating runs, programs and similar materials now or hereafter
in existence relating to the Collateral.

“Borrower Agent” means C&F Finance Company.

“Borrowers’ Loan Account” has the meaning assigned to that term in Section 2.1
of this Agreement.





2

--------------------------------------------------------------------------------

 



“Borrowing Base” means, as of the date of determination and subject to change
from time to time as described below, an amount equal to the Advance Rate
multiplied by the aggregate balance of outstanding Eligible Receivables net of
unearned interest, fees, commissions, discounts and reserves.

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.

“Capital Base” means the sum of (a) Borrowers’ Tangible Net Worth, plus (b)
Subordinated Debt.

“Cash Management Services” any services provided from time to time by Agent or
any Wells Fargo Affiliate to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

“Citizens and Farmers Subordinated Debt” means Subordinated Debt incurred by
Borrowers pursuant to the Citizens and Farmers Subordinated Debt Documents.

“Citizens and Farmers Subordinated Debt Documents” means that certain Business
Loan Agreement dated as of June 29, 2010 between Borrower Agent and Citizens and
Farmers Bank and all documents, instruments and agreements executed in
connection therewith, as each may be amended, modified, replaced or restated.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.

“Collateral” means

1.         All of each Borrower’s Receivables, now owned or existing or
hereafter arising or  acquired;

2.         All collateral, security and guaranties now or hereafter in existence
for any Receivables;

3.         All insurance related to any Receivables, to any collateral or
security for any Receivables or to any obligor in respect of any Receivables and
all proceeds of such insurance (including, without limitation, all non-filing
insurance, credit insurance and credit life insurance related to any
Receivables, to any collateral or security for any Receivables, or to any
obligor in respect of any Receivables and all proceeds of such insurance);

4.         All of each Borrower’s Books and Records related to any Receivables
including all computers and computer related equipment, tapes and software;

5.         All notes, drafts, deposit accounts, acceptances, documents of title,
deeds, policies and policies or certificates of insurance (including without
limitation credit insurance, credit life insurance, non-filing insurance and
title insurance) and securities (domestic and foreign) and letter of credit
rights now or hereafter owned by each Borrower or in which a Borrower has or at
any time acquires an interest in connection with any Receivables;

6.         All of each Borrower’s Accounts, Documents, Instruments, General
Intangibles and





3

--------------------------------------------------------------------------------

 



Chattel Paper as defined in Section 1.2 (b) of this Agreement, now owned or
existing or hereafter arising or acquired, and all payment obligations owed to a
Borrower, now owned or existing or hereafter arising or acquired; together with
all collateral, security and guaranties now or hereafter in existence for any of
the foregoing; and

7.         All cash and non-cash proceeds of all the foregoing.

“Collateral Performance Indicator” means as of the end of each testing period
the sum of:

(a)        the 61+ day delinquency percentage (the percentage defined as (x)
Receivables for which payment is 61 or more days contractually past due, divided
by (y) total Receivables at such date),  plus

(b)        (i) net charge-offs for the 12 month period ending on such date
divided by (ii) average Principal Receivables during the 12 month period ending
on such date.

“Collections” means payment of principal, interest and fees on Receivables, the
cash and non-cash proceeds realized from the enforcement of such Receivables and
any security therefor, or the Collateral, proceeds of credit, group life or
non-filing insurance, or proceeds of insurance on any real or personal property
which is part of the collateral for the Receivables.

“Commitment” means with respect to each Lender, a commitment of such Lender to
make its portion of the Advances in a principal amount up to each such Lender’s
Commitment Percentage of the Maximum Principal Amount.

“Commitment Percentage” means, for any Lender, the percentage identified as the
Commitment Percentage on Schedule I, as such percentage may be modified in
connection with any assignment made in accordance with Section 10.8.

“Consumer Finance Laws” means all applicable laws and regulations, federal,
state and local, relating to the extension of consumer credit, and the creation
of a security interest in personal property or a mortgage in real property in
connection therewith, as the case may be, and laws with respect to protection of
consumers’ interests in connection with such transactions, including without
limitation, any usury laws, the Federal Consumer Credit Protection Act, the
Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss Warranty Act, the
Federal Trade Commission’s Rules and Regulations and Regulations B and Z of the
Federal Reserve Board, as any of the foregoing may be amended from time to time.

“Consumer Purpose Loans” means loans to one or more individuals the proceeds of
which are used to purchase goods, services or merchandise for personal,
household or family use.

“Credit Documents” means this Agreement, the Notes, the Subordination
Agreement(s), the Custodian Agreement(s) and any and all additional documents,
instruments, agreements and other writings executed and delivered pursuant to or
in connection with this Agreement.

“Custodian Agreement” means that certain Custodian Agreement dated of even date
herewith by and among Agent, Borrowers, and an individual custodian,
substantially in the form of Exhibit C attached hereto and made part hereof, as
the same may be amended, modified, restated or extended from time to time.

“Debt” means, as of the date of determination, all outstanding indebtedness
(other than deferred





4

--------------------------------------------------------------------------------

 



loan origination fees of Borrowers) including without limitation (a) all loans
made hereunder to Borrowers; (b) accounts payable as of the date of
determination; (c) income tax liabilities; (d) mortgages; (e) deposits and
debenture instruments; and (f) Subordinated Debt.

“Default” means an event, condition or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

“Defaulting Lender” has the meaning assigned to that term in Section 2.7(d) of
this Agreement.

“EBITDA Ratio” means Borrowers’ earnings before payments of interest, taxes,
depreciation and amortization expense for the twelve month period ending on the
date of determination, net of any deficits from the amount required as an
allowance for loan losses under Section 6.4(c) hereof and the amount of any
accounts to be charged off, that have not been charged off, to the extent there
is not an excess reserve, in Section 6.4(e) hereof, as a percent of interest
expense during such twelve month period in accordance with GAAP principles
pursuant to Section 6.4 of this Agreement.

“Electronic Chattel Paper”  shall have the meaning given to such term in the
UCC.

“Electronic Collateral Control Agreement” means that certain  Acknowledgement of
Pledge by and among Electronic Collateral Custodian, Borrowers and Agent, as the
same may be amended, modified, restated or extended from time to time, pursuant
to which the Electronic Collateral Custodian agrees to act as custodian for
Agent with respect to any Collateral created, acquired or converted into
electronic form, including but not limited to, Chattel Paper and Electronic
Chattel Paper, and hold and control in electronic form, the single Authoritative
Copy of such Collateral.

“Electronic Collateral Custodian” means RouteOne LLC, a Michigan limited
liability company, or such other Person acceptable to Agent.

“Eligible Receivables” means, as of the date of determination, Receivables (net
of unearned interest, fees, unearned discounts, reserves and commissions
thereon) which are Chattel Paper, which conform to the warranties set forth in
Section 4.1 hereof, in which Agent has a validly perfected first priority Lien,
and which are not any of the following: (i) Receivables for which a payment is
61 or more days past due on a contractual basis; (ii) Receivables subject to
litigation, foreclosure, repossession or bankruptcy proceedings or the account
debtor with respect to which is a debtor under the Bankruptcy Code unless they
are contractually current; (iii) Receivables from officers, employees or
shareholders of any Borrower or any Affiliate; (iv) Receivables which have been
deferred or extended more than twice during any rolling 12 month period; (v)
Receivables which have been restructured or modified as a result the account
debtor’s delinquencies;  (vi) Interest Only Accounts; (vii) Real Estate Related
Accounts; (viii) Receivables arising from deficiency balance accounts; (ix)
Receivables for which Custodian or Agent has not received the corresponding
original certificate of title within 120 days from the origination of such
Receivable; (x) Receivables with balloon payments; (xi) Receivables purchased
from a dealer to the extent such Receivables exceed an amount equal to 15% of
gross Receivables; (xii) Receivables serviced, collected or enforced by a Person
other than a Borrower without prior written consent of Agent; (xiii) for
Receivables originated on or after December 21, 2017, Receivables with a
contractual term in excess of 75 months; (xiv) for Receivables originated on or
after December 21, 2017, Receivables with a principal balance in excess of
$40,000; and (xv) Receivables which, in Agent’s reasonable credit judgment, do
not constitute acceptable collateral.

“Environmental Control Statutes” means any federal, state, county, regional or
local laws governing the control, storage, removal, spill, release or discharge
of Hazardous Substances,





5

--------------------------------------------------------------------------------

 



including without limitation CERCLA, the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid
Waste Amendments of 1984, the Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1976, the Hazardous Materials Transportation Act, the
Emergency Planning and Community Right to Know Act of 1986, the National
Environmental Policy Act of 1975, the Oil Pollution Act of 1990, any similar or
implementing state law, and in each case including all amendments thereto and
all rules and regulations promulgated thereunder and permits issued in
connection therewith.

“EPA” means the United States Environmental Protection Agency, or any successor
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA shall be construed to refer to any successor sections.

“Event of Default” has the meaning assigned to that term in Article 8 of this
Agreement.

“Excess Availability” means, as of any date of determination, a percentage equal
to (a) the difference between (i) the Borrowing Base, minus (ii) the sum of the
amount of outstanding Advances, divided by (b) the Borrowing Base.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided,  however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“General Intangibles” has the meaning assigned to that term in Section 1.2(b).

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body (including, without limitation,
Local Authorities).

“Hazardous Substance” means any toxic, reactive, corrosive, carcinogenic,
flammable or hazardous pollutant or other substance, including without
limitation petroleum and items defined in Environmental Control Statutes as
“hazardous substances,” “hazardous wastes,” “pollutants” or “contaminants.”

“Hedging Agreement” means an agreement relating to any interest rate hedge,
exchange, swap, cap, floor, collar, option, forward, cross right or obligation,
or combination thereof or similar transaction, with respect to interest rate,
foreign exchange, currency, commodity, credit or equity risk (including, without
limitation, any ISDA Master Agreement), together with any related schedules and
confirmations.

“Intangible Assets” means all assets of any Person which would be classified in
accordance with GAAP as intangible assets, including without limitation (a) all
franchises, licenses, permits, patents, applications, copyrights, trademarks,
trade names, goodwill, experimental or organization expenses and other like
intangibles, and (b) unamortized debt discount and expense and unamortized stock
discount and expense.

“Interest-Only Accounts” means those Receivables on which collections are
applied entirely to interest and expense charges, with no portion thereof being
required to reduce the principal balance on the loan prior to the stated
maturity of such accounts.





6

--------------------------------------------------------------------------------

 



“Level One Regulatory Event” means the formal commencement by written notice by
any federal or state Governmental Authority of any inquiry, investigation, legal
action or similar proceeding against any Borrower or any of their Subsidiaries
challenging its authority to originate, hold, own, service, collect or enforce
Receivables generally or any category or group of Receivables that is material
to the business of such Borrower or such Subsidiary, or otherwise alleging any
material non-compliance by any Borrower or any of their Subsidiaries with any
applicable laws related to originating, holding, collecting, servicing or
enforcing Receivables generally or any category or group of Receivables that is
material to the business of such Borrower or such Subsidiary (which shall
include, without limitation, the issuance of a civil investigative demand by the
Consumer Financial Protection Bureau that meets the criteria set forth above),
which inquiry, investigation, legal action or proceeding is not released or
terminated in a manner reasonably acceptable to Agent within thirty (30)
calendar days of commencement thereof.

“Level Two Regulatory Event” means the issuance or entering of any stay, order,
judgment, cease and desist order, injunction, temporary restraining order, or
other judicial or non-judicial sanction, order or ruling against any Borrower or
any of their Subsidiaries related in any way to the originating, holding,
pledging, collecting, servicing or enforcing of Receivables generally or any
category or group of Receivables that is material to the business of such
Borrower or such Subsidiary.

“LIBOR Rate” means the greater of (a) 0.30% or (b) one (1) month London
Interbank Offered Rate for any day as found in the Wall Street Journal,
Interactive Edition, or any successor edition/publication or such replacement
index rate as may be selected by Agent in its sole discretion if such rate
ceases to be published or ceases to exist.

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including without limitation any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

“Loan” means the aggregate principal amount advanced by Lenders to Borrowers
pursuant to Section 2.1 of this Agreement, together with interest accrued
thereon and fees and costs incurred in connection therewith.

“Loan Availability” means the amount available for Advances under this Agreement
on any date as determined in accordance with the Availability Statement
submitted to Agent on such date in accordance with Section 3.3.

“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by Borrowers or any of them.

“Maturity Date” means February ___, 2022, as such date may be extended from time
to time in accordance with the provisions of Section 2.4 of this Agreement.

“Maximum Principal Amount” means $120,000,000.

“Notes” mean collectively, the promissory notes to this Agreement of Borrowers
in favor of each Lender in substantially the form of Exhibit E attached hereto
and made part hereof, evidencing the joint and several obligation of Borrowers
to repay the Loan, and any and all amendments, renewals, replacements or
substitutions therefore, and each is referred to individually as a “Note.”





7

--------------------------------------------------------------------------------

 



“Obligations” means (a) each and every draft, liability and obligation of every
type and description which Borrowers may now or at any time hereafter owe to
Agent and Lenders (whether such debt, liability or obligation now exists or is
hereafter created or incurred, whether it arises in a transaction involving
Agent and/or any Lender alone or in a transaction involving other creditors of
Borrowers, or any of them, and whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several), and including
specifically, but not limited to, all indebtedness of Borrowers arising under
this Agreement, the Notes, any fee letter, a Letter of Credit or any other loan
or credit agreement between or among a Borrower or Borrowers and Agent and/or
any Lender, whether now in effect or hereafter entered into and including,
without limitation, all Loans and (b) payment or performance, as the case may
be, of all obligations of Borrowers with respect to Bank Products.

“Order Form” means that certain Order Form by and among Electronic Collateral
Custodian and Borrower, as the same may be amended, modified, restated or
extended from time to time, under which Borrower is licensed to use Electronic
Collateral Custodian’s Repository Services (as defined therein).

“Participant” has the meaning assigned to that term in Section 10.8 of this
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Lien” means the junior subordinated Lien granted by Borrowers to
Citizens and Farmers Bank to secure the Subordinated Debt owing to Citizens and
Farmers Bank pursuant to the Citizens and Farmers Subordinated Debt Documents
(as defined in the First Amendment); provided, however, the maximum amount of
Subordinated Debt secured by such Lien shall not at any time exceed $50,000,000.

“Person” means all natural persons, corporations, limited partnerships, general
partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
federal and state governments and agencies or regulatory authorities and
political subdivisions thereof, or any other entity.

“Plan” means any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of Borrowers or any
Affiliate of Borrowers.

“Principal Receivables” means as of the date of determination Receivables, net
of unearned finance charges and insurance commissions.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Real Estate Related Accounts” means Receivables arising from loans (a) the
proceeds of which are used to purchase or improve real property; or
(b) collateralized or secured by an interest in real property; and shall include
without limitation home equity accounts.

“Receivables” means all lien, title retention and security agreements, chattel
mortgages, chattel paper, bailment leases, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing loans made, and/or time sale transactions acquired, by a Borrower
(including Electronic Chattel Paper).

“Regulatory Event” means either a Level One Regulatory Event or a Level Two
Regulatory Event.





8

--------------------------------------------------------------------------------

 



“Replacement Lender” has the meaning assigned to that term in Section 2.14 of
this Agreement.

“Reportable Event” has the meaning assigned to that term in Section 4.13 of this
Agreement.

“Request for Advance” means the certificate in the form of Exhibit A attached
hereto and made part hereof to be delivered by Borrowers to Agent as a condition
of each Advance pursuant to Section 2.7 hereof.

“Required Lenders” shall mean, at any time, Lenders which are then in compliance
with their obligations hereunder and holding in the aggregate at least fifty one
percent (51%) of (a) the Commitment Percentage (and participation interest) or
(b) if this Agreement has been terminated, the outstanding Loans and
participation interest; provided however that “Required Lenders” shall mean all
Lenders if at such time there are fewer than three (3) Lenders.

“Restricted Payments” means payments by Borrowers, or any of them, which
constitute (a) redemptions, repurchases, dividends or distributions of any kind
with respect to a Borrower’s capital stock or any warrants, rights or options to
purchase or otherwise acquire any shares of a Borrower’s capital stock or
(b) payments of principal or interest on Subordinated Debt.

“Schedule of Receivables and Assignment” means a schedule in the form of
Exhibit F attached hereto and made part hereof to be submitted by Borrowers to
Agent pursuant to Section 2.1 and Section 3.3 hereof, describing the Receivables
assigned and pledged to Agent, for the benefit of Lenders, on the date hereof
and thereafter for the period to which such schedule relates and confirming the
assignment and pledge of such Receivables.

“Senior EBITDA Ratio” means Borrowers’ earnings before payments of interest,
taxes, depreciation and amortization expense for the twelve month period ending
on the date of determination, net of any deficits from the amount required as an
allowance for loan losses under Section 6.4(c) hereof and the amount of any
accounts to be charged off, that have not been charged off, to the extent there
is not an excess reserve, in Section 6.4(e) hereof, as a percent of interest
expense solely with respect to the Obligations during such twelve month period
in accordance with GAAP principles pursuant to Section 6.4 of this Agreement.

“Senior Debt” means all indebtedness and liabilities (including accounts
payable) of Borrowers, or any of them, not expressed to be subordinated or
junior to any other indebtedness of Borrowers, or any of them.

“Subordinated Debt” means any indebtedness of Borrowers for borrowed money and
which shall contain provisions subordinating the payment of such indebtedness
and the liens and security interests securing such indebtedness to Senior Debt,
in form, substance and extent acceptable to Agent, in its sole discretion.  For
the avoidance of doubt, Subordinated Debt shall include the Additional
Subordinated Debt, and any reference in the Loan Agreement or any other Credit
Document to Subordinated Debt shall include the Citizens and Farmers
Subordinated Debt.

“Subordination Agreement” means, individually, and “Subordination Agreements”
means, collectively, the Subordination Agreements substantially in the form of
Exhibit G attached hereto and made part hereof, as the same may be amended,
modified, restated or extended from time to time.

“Subsidiary” of any entity means any corporation, limited liability company,
partnership or other legal entity of which such entity directly or indirectly
owns or controls at least a majority of the outstanding stock or other equity
interest having general voting power.  For purposes of this





9

--------------------------------------------------------------------------------

 



definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.

“Tangible Net Worth” means, at any date, the amount of the capital stock
liability of Borrowers on a consolidated basis (but excluding the effect of
intercompany transactions) plus (or minus in the case of a deficit) its capital
surplus and earned surplus minus, to the extent not otherwise excluded (i) the
cost of treasury shares; (ii) the amount equal to the value shown on its books
of Intangible Assets, including the excess paid for assets acquired over their
respective book values on the books of the corporation from which acquired;
(iii) investments in and loans to any Subsidiary or Affiliate or to any
shareholder, director or employee of Borrowers, any Subsidiary or any Affiliate,
and (iv) any deficits from the amount required as an Allowance for Loan Losses
under Section 6.4(c) hereof and, to the extent there is not an excess reserve,
the amount of any accounts to be charged off, that have not been charged off, in
Section 6.4(e) hereof.

“Termination Date” means the earlier of (a) the Maturity Date; or (b) the date
on which the Commitments are terminated and the Loan becomes due and payable
pursuant to Section 9.1.

“Total Liabilities” means all liabilities of Borrowers, as determined in
accordance with GAAP.

“UCC” means the Uniform Commercial Code as in effect in the State of Iowa from
time to time.

“Wells Fargo Affiliate” means in relation to Agent, any entity controlled,
directly or indirectly, by Agent, any entity that controls, directly or
indirectly, Agent or any entity directly or indirectly under common control with
Agent.  For this purpose, “control” of any entity means ownership of a majority
of the voting power of the entity.

Section 1.2      Rules of Construction.

(a)        Accounting Term.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided,  however, that if
at any time any change in GAAP would affect the computation of any covenant
(including the computation of any financial covenant) and/or pricing grid set
forth in this Agreement or any other Credit Document, Borrowers and Agent shall
negotiate in good faith to amend such covenant and/or pricing grid to preserve
the original intent in light of such change; provided further, that until so
amended, (i) such covenant and/or pricing grid shall continue to be computed in
accordance with the application of GAAP prior to such change and (ii) Borrowers
shall provide to Agent a written reconciliation in form and substance reasonably
satisfactory to Agent, between calculations of such covenant and/or pricing grid
made before and after giving effect to such change in GAAP.  Whenever the term
“Borrowers” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrowers and their Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.

(b)        Uniform Commercial Code.  Except as otherwise provided herein, terms
used in the foregoing definitions or elsewhere in this Agreement that are
defined in the Uniform Commercial Code, including without limitation,
“Accounts”, “Documents”, “Instruments”, “General Intangibles”, and “Chattel
Paper” shall have the respective meanings given to such terms in the Uniform
Commercial Code as in effect in the State of Iowa from time to time.





10

--------------------------------------------------------------------------------

 



ARTICLE  2

THE REVOLVING CREDIT FACILITY

Section 2.1      The Loan.  Until the Termination Date Borrowers may request
Lenders to make Advances to Borrowers and subject to the terms and conditions of
this Agreement each Lender severally agrees to lend such Lender’s Commitment
Percentage of each requested Advance up to such Lender’s Commitment.  The
aggregate unpaid principal amount at any one time outstanding of all Advances
shall not exceed the lesser of the Maximum Principal Amount or the Borrowing
Base in effect as of the date of determination.

(a)        Agent shall establish on its books an account in the name of
Borrowers (the “Borrowers’ Loan Account”).  A debit balance in Borrowers’ Loan
Account shall reflect the amount of Borrowers’ indebtedness to Agent and Lenders
from time to time by reason of Advances and other appropriate charges
(including, without limitation, interest charges) hereunder.  At least once each
month, Agent shall provide to Borrowers a statement of Borrowers’ Loan Account
which statement shall be considered correct and accepted by Borrowers and
conclusively binding upon Borrowers unless Borrowers notify Agent to the
contrary within 30 days of Agent’s providing such statement to Borrowers.

(b)        Borrowers shall prepare a completed Availability Statement as of each
month end and forward such statement to Agent by the 20th day of the following
month.

(c)        Each Advance made hereunder shall, in accordance with GAAP, be
entered as a debit to Borrowers’ Loan Account, and shall be in a principal
amount which, when aggregated with all other Advances then outstanding, shall
not exceed the lesser of the then effective Borrowing Base or Maximum Principal
Amount.

(d)        The Loan shall be due and payable on the Termination Date.  Upon the
occurrence of an Event of Default, Agent shall have rights and remedies
available to it under Article 9 of this Agreement.

(e)        Agent has the right at any time, and from time to time, in its
reasonable credit judgment (but without any obligation) to set aside reasonable
reserves against the Borrowing Base in such amounts as it may deem appropriate,
including with respect to Regulatory Events.

Section 2.2      The Notes.  The indebtedness of Borrowers to each Lender
hereunder shall be evidenced by a separate Note executed by Borrowers in favor
of such Lender in the principal amount equal to each such Lender’s Commitment
Percentage of the Maximum Principal Amount, which shall be substantially in the
form of Exhibit E attached hereto and made part hereof, dated the same date as
this Agreement.  The principal amount of the Notes will be the Maximum Principal
Amount; provided, however, that notwithstanding the face amount of the Notes,
Borrowers’ liability under the Notes shall be limited at all times to the actual
indebtedness (principal, interest and fees) then outstanding and owing by
Borrowers to Agent and Lenders hereunder.

Section 2.3      Method of Payment.  Borrowers shall make all payments of
principal and interest on the Notes in lawful money of the United States of
America and in funds immediately available by wire transfer, to Agent at its
address referred to in Section 10.3 of this Agreement or at such other address
as Agent otherwise directs.  Whenever any payment is due on a day, which is not





11

--------------------------------------------------------------------------------

 



a Business Day, the date for payment shall be extended to the next succeeding
Business Day and interest shall be paid for such extended time.  As soon as
practicable after Agent receives payment from Borrowers, but in no event later
than one (1) Business Day after such payment has been made, subject to Section
2.7, Agent will cause to be distributed like funds relating to the payment of
principal, interest or fees (other than amounts payable to Agent to reimburse
Agent for fees and expenses payable solely to it pursuant to the terms of this
Agreement) or expenses payable to Agent and Lenders in accordance with the terms
of this Agreement, and in like funds relating to the payment of any such other
amounts payable to Lenders.  Borrowers’ obligations to Lenders with respect to
such payments shall be discharged by making such payments to Agent pursuant to
this Section 2.3 or, if not timely paid or any Event of Default or Default then
exists, may be added to the principal amount of the Loans outstanding.

Section 2.4      Extension and Adjustment of Maturity Date.  Upon the mutual
agreement of all parties to this agreement, the Maturity Date may be
extended.  Any extension to the Maturity Date shall be in writing and executed
by the authorized representatives of each party.

Section 2.5      Use of Proceeds.  Advances shall be used to finance Borrowers’
portfolios of Consumer Purpose Loans which constitute Eligible Receivables and
for other lawful corporate purposes except as limited under this Agreement.

Section 2.6      Interest.

(a)        In the absence of an Event of Default or Default hereunder, and prior
to the Termination Date, the outstanding balance of the Loans will bear interest
at an annual rate at all times equal to the LIBOR Rate plus the Applicable
Margin; provided, however, (i) during each period that the outstanding principal
balance of the Loan is less than an amount equal to 62.5% of the Maximum
Principal Amount (“Minimum Balance”), Borrowers shall pay interest at such rate
per annum based upon the Minimum Balance; and (ii) Agent shall at all times be
entitled to retain, solely for its own account, and not remit to Lenders from
such monthly interest payment an interest payment in an amount equal to interest
on the outstanding balance of the Loan at an annual rate at all times equal to
10 basis points.

(b)        Interest shall be payable monthly in arrears on the first day of each
month commencing on the first such date after the first Advance under the Loan
and continuing until the Commitments are terminated and the Obligations are
indefeasibly paid in full.  Interest as provided hereunder will be calculated on
the basis of a 360 day year and the actual number of days elapsed.  The rate of
interest provided for hereunder is subject to increase or decrease when and as
the LIBOR Rate increases or decreases in an amount corresponding to the change
in the LIBOR Rate.  Any such change in the interest rate hereunder shall take
effect the first day of the month following a change in the LIBOR Rate.

(c)        Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default or Default hereunder, including after
maturity and before and after judgment, Borrowers hereby agree to pay to Lenders
interest on the outstanding principal balance of the Loan and any other
obligations and, to the extent permitted by law, overdue interest with respect
thereto, at the rate of 2.50% per annum above the rate otherwise applicable to
the Loan.





12

--------------------------------------------------------------------------------

 



Section 2.7      Advances.

(a)        Borrower Agent shall notify Agent in writing not later than 1:00
p.m., Philadelphia, time, on the date of each requested Advance, specifying the
date, amount and purpose of the Advance.  Such notice shall be in the form of
the Request for Advance attached hereto and made part hereof as Exhibit A, shall
be certified by the President or Treasurer (or such other authorized Person as
Borrower Agent directs from time to time) of Borrower Agent and shall contain
the following information and representations, which shall be deemed affirmed
and true and correct as of the date of the requested Advance:

(i)         the aggregate amount of the requested Advance, which shall be in
multiples of $5,000 but not less than the lesser of $5,000 or the unborrowed
balance of the Borrowing Base;

(ii)       confirmation of Borrowers’ compliance with Sections 2.1(c), 6.4 and
7.1 through 7.12 both immediately prior to and after making such Advance; and

(iii)      statements that the representations and warranties set forth in
Article 4 are true and correct as of the date of the Advance; no Event of
Default or Default has occurred and is then continuing; and that there has been
no material adverse change in Borrowers’ financial condition, operations or
business since the date of the monthly and audited annual financial statements
most recently delivered by Borrowers to Agent pursuant to Sections 5.1(l) or 6.2
of this Agreement.

(b)        Agent shall give to each Lender prompt notice (but in no event later
than 1:00 P.M., Philadelphia time on the date of Agent’s receipt of notice from
Borrowers) of each Request for Advance by facsimile.  No later than 2:00 P.M.,
Philadelphia time on the date on which an Advance is requested to be made
pursuant to the applicable Request for Advance, each Lender will make available
to Agent at the address of Agent set forth on Schedule I, in immediately
available funds, its Commitment Percentage of such Advance requested to be
made.  Unless Agent shall have been notified by any Lender prior to the date of
Advance that such Lender does not intend to make available to Agent its portion
of the Advance to be made on such date, Agent may assume that such Lender will
make such amount available to Agent as required above and Agent may, in reliance
upon such assumption, make available the amount of the Advance to be provided by
such Lender.  Upon fulfillment of the conditions set forth in Sections 2.7(a)
and 5.2 for such Advance, and as soon as practicable after receipt of funds from
Lenders (but in any event not later than 2:00 P.M., Philadelphia time) Agent
will make such funds as have been received from Lenders available to Borrowers
at the account specified by Borrowers in such Request for Advance.

(c)        Because Borrowers anticipate requesting Advances on a daily basis and
repaying the Advances on a daily basis through Collections, resulting in the
amount of outstanding Advances fluctuating from day to day, in order to
administer the Loan in an efficient manner and to minimize the transfer of funds
between Agent and Lenders, Lenders hereby instruct Agent, and Agent may (in its
sole discretion, without any obligation) (i) make available, on behalf of
Lenders, the full amount of all Advances requested by Borrowers, not to exceed
$5,000,000.00 in the aggregate at any one time outstanding, without giving each
Lender prior notice of the proposed Advance, of such Lender’s Commitment
Percentage thereof and the other matters covered by the Request for Advance and
(ii) if Agent has made any such amounts available as provided in clause (i),
upon repayment of





13

--------------------------------------------------------------------------------

 



Loans by Borrowers, first apply such amounts repaid directly to the amounts made
available by Agent in accordance with clause (i) and not yet settled as
described below.  If Agent makes an Advance on behalf of Lenders, as provided in
the immediately preceding sentence, the amount of outstanding Loans and each
Lender’s Commitment Percentage thereof shall be computed weekly rather than
daily and shall be adjusted upward or downward on the basis of the amount of
outstanding Loans as of 5:00 P.M., Philadelphia time on the Business Day
immediately preceding the date of each computation; provided,  however, that
Agent retains the absolute right at any time or from time to time to make the
afore-described adjustments at intervals more frequent than weekly.  Agent shall
deliver to each of Lenders at the end of each week, or such lesser period or
periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereafter referred to as a “Settlement Period”).  If the summary statement is
sent by Agent and received by Lenders prior to 12:00 Noon, Philadelphia time on
any Business Day each Lender shall make the transfers described in the next
succeeding sentence no later than 3:00 P.M., Philadelphia time on the day such
summary statement was sent; and if such summary statement is sent by Agent and
received by Lenders after 12:00 Noon, Philadelphia time on any Business Day,
each Lender shall make such transfers no later than 3:00 P.M., Philadelphia time
on the next succeeding Business Day.  If in any Settlement Period, the amount of
a Lender’s Commitment Percentage of the Loans is in excess of the amount of
Loans actually funded by such Lender, such Lender shall forthwith (but in no
event later than the time set forth in the next preceding sentence) transfer to
Agent by wire transfer in immediately available funds the amount of such excess;
and, on the other hand, if the amount of a Lender’s Commitment Percentage of the
Loans in any Settlement Period is less than the amount of Loans actually funded
by such Lender, Agent shall forthwith transfer to such Lender by wire transfer
in immediately available funds the amount of such difference.  The obligation of
each of Lenders to transfer such funds shall be irrevocable and unconditional,
without recourse to or warranty by Agent and made without setoff or deduction of
any kind.  Each of Agent and Lenders agree to mark their respective books and
records at the end of each Settlement Period to show at all times the dollar
amount of their respective Commitment Percentages of the outstanding
Loans.  Because Agent on behalf of Lenders may be advancing and/or may be repaid
Loans prior to the time when Lenders will actually advance and/or be repaid
Loans, interest with respect to Loans shall be allocated by Agent to each Lender
(including Agent) in accordance with the amount of Loans actually advanced by
and repaid to each Lender (including Agent) during each Settlement Period and
shall accrue from and including the date such Advance is made by Agent to but
excluding the date such Loans are repaid by Borrower in accordance with Section
2.3 or actually settled by the applicable Lender as described in this Section
2.7(c).  All such Advances made by Agent on behalf of Lenders hereunder shall
bear interest at the interest rate applicable hereunder for Advances.

(d)        If the amounts described in subsection (b) or (c) of this Section 2.7
are not in fact made available to Agent by a Lender (such Lender being
hereinafter referred to as a “Defaulting Lender”) and Agent has made such amount
available to Borrowers, Agent shall be entitled to recover such corresponding
amount on demand from such Defaulting Lender.  If such Defaulting Lender does
not pay such corresponding amount forthwith upon Agent’s demand therefor, Agent
shall promptly notify Borrowers and Borrowers shall immediately (but in no event
later than two (2) Business Days after such demand) pay such corresponding
amount to Agent.  Agent shall also be entitled to recover (i) from such
Defaulting Lender and Borrowers, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by Agent to Borrowers to the date such corresponding amount is recovered by
Agent, at a rate per annum equal to either (A) if paid by such Defaulting
Lender, the overnight federal funds rate or (B) if paid by





14

--------------------------------------------------------------------------------

 



Borrowers, the then applicable rate of interest, calculated in accordance with
Section 2.6, and (ii) from such Defaulting Lender, an amount equal to any costs
(including reasonable legal expenses) and losses incurred as a result of the
failure of such Defaulting Lender to provide such amount as provided in this
Agreement.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
Borrowers may have against any Lender as a result of any default by such Lender
hereunder, including, without limitation, the right of Borrowers to seek
reimbursement from any Defaulting Lender for any amounts paid by Borrowers under
clause (ii) above on account of such Defaulting Lender’s default.

(e)        The failure of any Lender to make its portion of the Advance to be
made by it as part of any Advance shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Advance.  The
amounts payable by each Lender shall be a separate and independent obligation.

(f)        Each Lender shall be entitled to earn interest at the then applicable
rate of interest, calculated in accordance with Section 2.6, on outstanding
Loans which it has funded to Agent from the date such Lender funded such Advance
to, but excluding, the date on which such Lender is repaid with respect to the
Loan.

(g)        Notwithstanding the obligation of Borrowers to send written
confirmation of a Request for Advance, in the event that Agent agrees to accept
a Request for Advance made by telephone, such telephonic request shall be
binding on Borrowers whether or not written confirmation is sent by Borrowers or
requested by Agent.  Agent may act prior to the receipt of any requested written
confirmation, without any liability whatsoever, based upon telephonic notice
believed by Agent in good faith to be from a Borrowers or their agents.  Agent’s
records of the terms of any telephonic requests for Advances shall be conclusive
on Borrowers in the absence of gross negligence or willful misconduct on the
part of Agent in connection therewith.

(h)        Nothing contained in this Section 2.7 or otherwise in this Agreement
shall impair or limit any claim of Borrowers against a Defaulting Lender
(including, without limitation, expenses incurred by Borrowers by reason of any
such default) who breaches its commitment to fund Advances hereunder.

(i)         Each request for an Advance pursuant to this Section 2.7 shall be
irrevocable and binding on Borrowers.

Section 2.8      Prepayment.

(a)        Optional Prepayments.  Borrowers may prepay the Loan from time to
time, in full or in part not to exceed $5,000,000 without notice, and, in part,
in excess of $5,000,000 upon 5 Business Day’s prior notice to Agent without
premium or penalty, provided that (i) in the event Borrowers repay the Loan in
full or the Obligations are accelerated prior to the date which is twenty four
(24) months before the Maturity Date, Borrower shall pay the sum equal to 0.75%
of the Maximum Principal Amount as a prepayment fee, (ii) in the event Borrowers
repay the Loan in full or the Obligations are accelerated on or after the date
which is twenty four (24) months before the Maturity Date but prior to the date
which is twelve (12) months before the Maturity Date, Borrowers





15

--------------------------------------------------------------------------------

 



shall pay the sum equal to 0.50% of the Maximum Principal Amount as a prepayment
fee, (iii) in the event Borrowers repay the Loan in full or the Obligations are
accelerated on or after the date which is twelve (12) months before the Maturity
Date but prior to the date which is six (6) months before the Maturity Date,
Borrower shall pay the sum equal to 0.25% of the Maximum Principal Amount as a
prepayment fee; (iv) prepayments shall be in a minimum amount of $10,000 and
$10,000 increments in excess thereof; and (iii) partial prepayments prior to the
Termination Date shall not reduce Lenders’ Commitments under this Agreement and
may be reborrowed, subject to the terms and conditions hereof for borrowing, and
partial prepayments will be applied first to accrued interest and fees and then
to outstanding Advances.  Each Borrower acknowledges that the above described
fee is an estimate of Lenders’ damages in the event of early termination and is
not a penalty.  In the event of termination of the credit facility established
pursuant to this Agreement, all of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination.  All
undertakings, agreements, covenants, warranties and representations of Borrowers
contained in the Credit Documents shall survive any such termination, and Agent
shall retain its liens in the Collateral and all of its rights and remedies
under the Credit Documents notwithstanding such termination until Borrowers have
paid the Obligations to Agent and Lenders, in full, in immediately available
funds, together with the applicable prepayment fee, if any.   Notwithstanding
anything to the contrary contained herein, Borrowers shall not be obligated to
pay the above described prepayment fee if Borrowers repay the Loan in full as a
result of Agent making a demand for payment under Section 2.10 hereof and
Borrowers have not exercised their rights under Section 2.14 hereof as a result
of such demand.

(b)        Mandatory Prepayments.  In the event that amounts outstanding
hereunder at any time exceed the Borrowing Base (whether established by an
Availability Statement or otherwise) Borrowers shall pay to Agent immediately
and without demand or notice of any kind required, the amount by which
Borrowers’ indebtedness hereunder exceeds the Borrowing Base then applicable,
together with all accrued interest on the amount so paid and any fees and costs
incurred in connection therewith.

Section 2.9      Fees.  Borrowers shall pay to Agent, at Agent’s offices, the
following:

(a)        Agency Fee.  A non-refundable monthly agency fee of equal to the
greater of (i) $2,000 or (ii) two (2) basis points per annum of the Maximum
Principal Amount then in effect shall be due and payable monthly solely for the
account of Agent in arrears on the first day of each month commencing on the
first such date after the funding of this Agreement and continuing until the
Commitments are terminated and the Obligations are indefeasibly paid in full, in
which event a monthly installment of the agency fee shall be paid on the date of
such termination.

Section 2.10    Regulatory Changes in Capital Requirements.  If any Lender shall
have determined that the adoption or the effectiveness after the date hereof of
any law, rule, regulation or guideline regarding capital adequacy, or any change
in any of the foregoing or in the interpretation or administration of any of the
foregoing by any governmental authority, central lender or comparable agency
charged with the interpretation or administration thereof, or compliance by such
Lender (or any lending office of such Lender) or such Lender’s holding company
with any industry wide request or directive regarding capital adequacy (whether
or not having the force of law) of any such authority, central lender or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of





16

--------------------------------------------------------------------------------

 



this Agreement, to a level below that which such Lender or its holding company
could have achieved on the portion of the Loans made by such Lender pursuant
hereto but for such adoption, change or compliance (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time Borrowers shall pay to such Lender on demand such
additional amount or amounts as will compensate such Lender or its holding
company for any such reduction suffered together with interest on each such
amount from the date demanded until payment in full thereof at the rate provided
in Section 2.6 with respect to amounts not paid when due.  Agent will notify
Borrowers of any event occurring after the date of this Agreement that will
entitle a Lender to compensation pursuant to this Section 2.10 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.

Section 2.11   Sharing of Payments.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff or
otherwise) on account of the Loans made by it in excess of its pro rata share of
such payment as provided for in this Agreement, such Lender shall forthwith
purchase from the other Lenders such participations in the Loans made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
accruing to all Lenders in accordance with their respective ratable shares as
provided for in this Agreement; provided,  however, that if all or any portion
of such excess is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so
recovered.  Borrowers agree that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all of its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of Borrowers in the amount of such participation.

Section 2.12    Pro Rata Treatment.  Each payment or prepayment of principal of
the Loan, and each payment of interest on the Loans, actually received by Agent
shall be allocated pro rata among Lenders in accordance with the respective
principal amounts of their outstanding Loans.

Section 2.13    Existing Indebtedness.  Borrowers acknowledge and confirm that
as of the date hereof, Borrowers are indebted to WFPC, without defense, set-off
or counter-claim under the Existing Loan Documents (“Existing
Indebtedness”).  This Agreement amends and restates the Existing Loan Agreement
and the Existing Indebtedness shall be deemed to constitute an Advance by
Lenders hereunder.  The execution and delivery of this Agreement and the other
Credit Documents, however, does not evidence or represent a refinancing,
repayment, accord and/or satisfaction or novation of the Existing
Indebtedness.  All of Lenders’ obligations to Borrowers with respect to Advances
to be made concurrently herewith or hereafter the date hereof are set forth in
this Agreement.  All liens and security interests previously granted to Agent,
pursuant to the Existing Credit Documents are acknowledged and reconfirmed and
remain in full force and effect and are not intended to be released, replaced or
impaired.

Section 2.14    Replacement of a Lender. If Borrowers become obligated to pay
additional amounts to any Lender pursuant to Section 2.10 or as the result of
any Defaulting Lender’s failure to





17

--------------------------------------------------------------------------------

 



pay such amounts to Agent pursuant to Section 2.7, then Borrowers may within 30
days thereafter designate another bank that is acceptable to Agent in its
reasonable discretion (such other bank being called a “Replacement Lender”) to
purchase the Loans of such Lender and such Lender’s rights hereunder, without
recourse to or warranty by, or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and all accrued but unpaid
fees owed to such Lender and any other amounts payable to such Lender under this
Agreement, and to assume all the obligations of such Lender hereunder, and, upon
such purchase and assumption (pursuant to an Assignment and Acceptance), such
Lender shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Lender prior to the date of such purchase and assumption) and shall be relieved
from all obligations to Borrower hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder.

ARTICLE  3

SECURITY

Section 3.1     Security Interest.  To secure the payment and performance of the
Obligations, each Borrower hereby grants to Agent, for the ratable benefit of
Lenders, a continuing general Lien on and a continuing security interest in all
of the Collateral, wherever located, whether now owned or hereafter acquired,
existing or created, together with all replacements and substitutions therefor,
and the cash and non-cash proceeds thereof.  The Liens and security interests of
Agent in the Collateral shall be first and prior perfected Liens and security
interests and may be retained by Agent until all of the Obligations have been
indefeasibly satisfied in full and the Commitments have expired or otherwise
been terminated.

Section 3.2      Financing Statements.  Agent is hereby authorized by each
Borrower to file any financing statements covering the Collateral or an
amendment that adds collateral covered by the financing statement or an
amendment that adds a debtor to a financing statement, in each case whether or
not a Borrower’s signature appears thereon.  Borrowers agree to comply with the
requirements of all state and federal laws and requests of Agent in order for
Agent to have and maintain a valid and perfected first security interest in the
Collateral.

Section 3.3      Documents to be Delivered to Agent.  Concurrently with the
execution and delivery of this Agreement and, thereafter, by the 20th day of
each month for the prior month and at any other time as Agent may require,
Borrowers shall deliver to Agent (for each Borrower and on consolidated basis)
an Availability Statement (together with all supporting schedules), a Schedule
of Receivables and Assignment, an aging of Receivables, books and records
consisting of data tape information and such other documentation as Agent may
require; however, the security interest of Agent in the Collateral shall attach
immediately upon the creation or acquisition thereof by Borrowers, regardless of
whether the same be then or thereafter delivered to Agent.  All Receivables of
Borrowers shall be stamped and assigned to Agent as follows to evidence the
assignment to Agent:

The within instrument or agreement is pledged as collateral to Wells Fargo Bank,
N.A., its successors and assigns.

Borrowers shall: (a) deliver to the custodian under the Custodian Agreement, as
the bailee and





18

--------------------------------------------------------------------------------

 



designee of Agent, or, upon the request of Agent, to Agent, the Collateral and
all Documents, General Intangibles and Instruments relating to Collateral and,
upon request of Agent, deliver to Agent or its designee any other property in
which Borrowers have granted Agent a security interest hereunder, including, but
not limited to, all of Borrowers’ Books and Records including all computers,
computer related equipment, tapes and software; (b) execute and deliver to
Agent, for the benefit of Lenders, such assignments, endorsements, allonges to
promissory notes, mortgages, financing statements, amendments thereto and
continuation statements thereof, in form satisfactory to Agent, and such
additional agreements, documents or instruments as Agent may, from time to time,
require to evidence, perfect and continue to perfect Agent’s liens and security
interests granted hereunder and (c) execute an Electronic Collateral Control
Agreement with an Electronic Collateral Custodian and, with respect to any
Electronic Chattel Paper and other Collateral held or to be held by the
Electronic Collateral Custodian, take any and all reasonable steps to ensure
delivery and control of Electronic Chattel Paper, including any tangible Chattel
Paper converted to Electronic Chattel Paper, to the Electronic Collateral
Custodian to hold for the benefit of Agent, by using the Electronic Collateral
Custodian’s electronic vaulting system or other electronic system reasonably
acceptable to Agent, such that Agent’s security interest in and to such
Electronic Chattel Paper and such other Collateral held by the Electronic
Collateral Custodian shall, to the extent applicable, and to the reasonable
satisfaction of Agent, continuously be perfected by “control,” in accordance
with Section 9-105 of the UCC.  For purposes of this Article 3, the parties
hereto agree that, until Agent shall otherwise direct or designate, the
custodian(s) under the Custodian Agreement or Agreements as from time to time in
effect, shall be deemed to be the designee of Agent and Agent shall have the
right, at any time and from time to time, to direct or redirect the delivery of
all or any of the foregoing items to any other designee.  Agent may in its sole
discretion record or file any such document, instrument or agreement, including,
without limitation, this Agreement, as it may from time to time deem desirable.

Section 3.4      Collections.  Notwithstanding the assignment (but not in any
way to be deemed or construed to impair or affect the security interest granted
hereunder) of the Receivables by Borrowers to Agent, until the occurrence of a
Default or an Event of Default, Borrowers may service, manage, enforce and
receive Collections on Receivables for the account of Agent.  Borrowers shall
have no power to make any unusual allowance or credit to any obligor without
Agent’s prior written consent.

Upon notice by Agent at any time following the occurrence of an Event of Default
or Default, Agent may require Borrowers to endorse and deposit all Collections
within one Business Day of receipt thereof and in the original form received
(except for the endorsement of Borrowers, if necessary, to enable the collection
of instruments for the payment of money, which endorsements Borrowers hereby
agree to make) in such account maintained with such depository as Agent may from
time to time specify, such account to limit withdrawals by Borrowers therefrom
only to the order of Agent, but to permit withdrawals by Agent therefrom without
the co-signature of a Borrower.  Agent may also require Borrowers to enter into
an appropriate lock box agreement with Agent or another financial institution
acceptable to Agent, in form and content acceptable to Agent, with respect to
opening and maintaining a lock box arrangement for the Collections.  Such lock
box agreements shall be irrevocable so long as Borrowers are indebted to Agent
and Lenders under this Agreement and this Agreement remains in effect.





19

--------------------------------------------------------------------------------

 



Section 3.5      Additional Rights of Agent; Power of Attorney.

(a)        In addition to all the rights granted to Agent hereunder, Agent shall
have the right, at any time following the occurrence and during the continuance
of a Default or an Event of Default, to notify the obligors and account debtors
of all Collateral to make payment thereon directly to Agent, and to take control
of the cash and non-cash proceeds of such Collateral; provided, however, that
once such notification is given to such obligors, it shall not be vitiated by a
subsequent cure of such default without the prior written consent of
Agent.  When Collections received by Agent have been converted into cash form,
Agent shall forthwith apply the same first in discharge of all expenses, fees,
costs and charges including attorneys’ fees and costs of Collections; second to
pay all interest accrued under the Notes and this Agreement; third to pay
principal due under the Notes and this Agreement; and then to pay any other sums
due to Agent and Lenders under the terms of this Agreement.

(b)        Each Borrower irrevocably appoints Agent its true and lawful
attorney, with power of substitution, to act in the name of such Borrower or in
the name of Agent or otherwise, for the use and benefit of Agent, but at the
cost and expense of Borrowers, without notice to Borrowers to do each of the
following after the occurrence of an Event of Default or Default: to demand,
collect, receipt for and give renewals, extensions, discharges and releases of
any Receivables; to institute and to prosecute legal and equitable proceedings
to realize upon any Receivables; to settle, compromise, or adjust claims; to
take possession and control in any manner and in any place of any cash or
non-cash items of payment or proceeds thereof; to endorse the name of such
Borrower upon any notes, checks, drafts, money orders, or other evidences of
payment of Receivables; to sign such Borrower’s name on any instruments or
documents relating to any of the Collateral or on drafts against account
debtors; to do all other acts and things necessary, in Agent’s sole judgment, to
effect collection of the Receivables or protect its security interest in the
Collateral; and generally to sell in whole or in part for cash, credit or
property to others or to itself at any public or private sale, assign, make any
agreement with respect to or otherwise deal with the Receivables as fully and
completely as though Agent were the absolute owner thereof for all purposes,
except to the extent limited by any applicable laws and subject to any
requirement of notice to Borrowers or other Persons under applicable laws.

(c)        Each Borrower hereby agrees to indemnify and hold Agent and Lenders
harmless from and against any and all expenses, costs, liabilities or damages
(including reasonable attorneys fees) sustained by Agent and each Lender by
reason of any misrepresentation, breach of warranty or breach of covenant by
Borrowers whether caused by Borrowers or any obligor, or whether caused by any
other Person if Borrowers knew of or reasonably should have known that facts,
circumstances or information on which Borrowers relied were false, incorrect or
incomplete in any material respect, and also all court costs and all other
expenses Agent and each Lender incurred in enforcing or attempting to enforce
payment of the Loan or any Receivables, in supervising the records and proper
management and disposition of the Collection of Receivables or in prosecuting or
defending any of Agent’s and Lenders’ rights under this Agreement.

ARTICLE  4

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants and shall continue to represent and
warrant to Agent and Lenders until the Obligations hereunder have been
indefeasibly satisfied in full and the Commitments have expired or otherwise has
been terminated as follows:





20

--------------------------------------------------------------------------------

 



Section 4.1      Representations and Warranties as to Receivables.

(a)        As to the Receivables generally:

(i)         Each Borrower or, where a Borrower was not the original lender, to
the best of such Borrower’s knowledge, the original lender or seller had full
power and authority to make the loans (or other extensions of credit) evidenced
by the Receivables and all such Receivables and all Books and Records related
thereto are genuine, based on enforceable contracts and are in all respects what
they purport to be;

(ii)       All Receivables have been duly authorized, executed, delivered by the
parties whose names appear thereon and are valid and enforceable in accordance
with their terms; constitute Chattel Paper; any chattels described in any
Receivable are and will be accurately described and are and will be in the
possession of the parties granting the security interest therein; and (A) any
applicable filing, recording or lien notation law with respect to any collateral
securing a Receivable will have been complied with to the extent such filing or
recording is necessary under applicable law to create or perfect such Borrower’s
security interest in such collateral consistent with its present policy; or (B)
a Borrower shall have procured non-filing insurance from a reputable insurer in
an amount not less than the value of the collateral securing such Receivables;

(iii)      The form and content of all Receivables and the security related
thereto and the transactions from which they arose comply in all material
respects (and in any event in all respects necessary to maintain and ensure the
validity and enforceability of the Receivables) with any and all applicable
laws, rules and regulations, including without limitation, the Consumer Finance
Laws;

(iv)       The original amount and unpaid balance of each Receivable on
Borrowers’ Books and Records and on any statement or schedule delivered to Agent
and/or any Lender, including without limitation the Schedule of Receivables, is
and will be the true and correct amount actually owing to a Borrower as of the
date each Receivable is pledged to Agent, is not subject to any claim of
reduction, counterclaim, set-off, recoupment or any other claim, allowance or
adjustment; and no Borrower has any knowledge of any fact which would impair the
validity or collectibility of any Receivables;

(v)        All security agreements, title retention instruments, mortgages and
other documents and instruments which are security for Receivables contain a
correct and sufficient description of the real or personal property covered
thereby, and, subject to the rights of Agent hereunder and the interests of
Borrowers as holder of such security agreements, title retention instruments or
mortgages or other documents or instruments, are or create first and prior
perfected security interests and Liens;

(vi)       Borrowers have made an adequate credit investigation of the obligor
of each Receivable and have determined that his or her credit is satisfactory
and meets the standards generally observed by prudent finance companies and is
in conformity in all material respects with Borrowers’ policies and standards;

(vii)     A Borrower has good and valid indefeasible title to the Receivables,





21

--------------------------------------------------------------------------------

 



free and clear of all prior assignments, claims, liens, encumbrances and
security interests, and has the right to pledge and grant Agent, for the ratable
benefit of Lenders a first priority security interest in the same, in the manner
provided in this Agreement; and

(viii)    if the Authoritative Copy of any Receivable is evidenced by an
electronic record, (A) such electronic record and the execution thereof is in
compliance with the applicable provisions of the Uniform Electronic Transactions
Act (as, and if, adopted by relevant jurisdiction) and the federal Electronic
Signatures in Global and National Commerce Act, (B) if such Receivable is
initially Electronic Chattel Paper, each of the parties to such Receivable
agreed to conduct the transaction evidenced by such Receivable by electronic
means, (C) if such Receivable is initially Electronic Chattel Paper, Borrowers
or their electronic service provider utilizes security procedures designed to
determine the Person to which such Receivable and the electronic signature
thereof are attributable, (D) Borrowers or their electronic service provider
provides a mechanism for the prevention or correction of errors in such
electronic Records, (E) if not converted to a tangible medium, such Receivable
was created or converted, stored and assigned in such a manner that: (1) a
single Authoritative Copy of such Receivable exists that is unique, identifiable
and, except as otherwise provided in Section 9-105(b)(4), (5) and (6) of the
UCC, unalterable, (2) the Authoritative Copy of such Receivable identifies Agent
as the secured party or assignee of such Receivable, (3) the Authoritative Copy
of such Receivable has been communicated to the Electronic Collateral Custodian,
to hold for the benefit of Agent, (4) copies or revisions that add or change an
identified assignee of the Authoritative Copy of such Receivable can be made
only with the consent of Agent, (5) each copy of the Authoritative Copy of such
Receivable and any copy of a copy of such Receivable is readily identifiable as
a copy that is not the Authoritative Copy of such Receivable, (6) any revision
of the Authoritative Copy of such Receivable is readily identifiable as an
authorized or unauthorized revision, (7) a copy of such Receivable is accessible
to Agent, (F) if converted to a tangible medium, the Authoritative Copy of such
Receivable has been delivered to Agent or Custodian, to hold for the benefit of
Agent and (G) if converted from a tangible medium to an electronic medium, the
merchant generating such Receivable has deleted, destroyed or obliterated all
paper documents and digital copies of tangible Chattel Paper or has otherwise
stamped all such related tangible Chattel Paper indicating it is not an
Authoritative Copy (such as indicating it is a “copy”).

Section 4.2      Organization and Good Standing.  Each Borrower is duly
organized and validly existing in good standing under the laws of the state
identified on Exhibit H attached hereto and made part hereof and has the power
and authority to engage in the business it conducts and is qualified and in good
standing in those states wherein the nature of business or property owned by it
requires such qualification, is not required to be qualified in any other state;
or if not so qualified, no adverse effect would result therefrom.  The
organizational number assigned to each Borrower by the state of its organization
is set forth on Exhibit H attached hereto and made part hereof.

Section 4.3      Perfection of Security Interest.  Upon filing of financing
statements in all places as, in the opinion of counsel for Borrowers, are
necessary to perfect the security interests granted in Article 3 of this
Agreement, describing the Collateral and disclosing each Borrower as “Debtor”
and Agent as “Secured Party,” and stamping the legend required under Section 3.3
of this Agreement on such Collateral, Agent will have a first perfected security
interest in the Collateral superior in right of interest to purchasers from, or
creditors or receivers or a trustee in bankruptcy of, Borrowers.





22

--------------------------------------------------------------------------------

 



Section 4.4      No Violations.  The making and performance of the Credit
Documents do not and will not violate any provisions of any law, rule,
regulation, judgment, order, writ, decree, determination or award or breach any
provisions of the charter, bylaws or other organizational documents of any
Borrower, or constitute a default or result in the creation or imposition of any
security interest in, or lien or encumbrance upon, any assets of any Borrower
(immediately or with the passage of time or with the giving of notice and
passage of time, or both) under any other contract, agreement, indenture or
instrument to which a Borrower is a party or by which a Borrower or its property
is bound and no failure of it to comply with any suit, law, rule, regulation,
judgment, order, writ, decree, determination or award would have an adverse
effect.

Section 4.5      Power and Authority.

(a)        Each Borrower has full power and authority under the law of the state
of its organization and under its organizational documents to enter into,
execute and deliver and perform the Credit Documents; to borrow monies
hereunder, to incur the obligations herein provided for and to pledge and grant
to Agent, for the ratable benefit of Lenders, a security interest in the
Collateral; and

(b)        All actions (corporate or otherwise) necessary or appropriate for
each Borrower’s execution, delivery and performance of the Credit Documents have
been taken.

Section 4.6      Validity of Agreements.  Each of the Credit Documents is, or
when delivered to Agent will be, duly executed and constitute valid and legally
binding obligations of each Borrower enforceable against such Borrower in
accordance with their respective terms.

Section 4.7     Litigation.  There is no order, notice, claim, action, suit,
litigation, proceeding or investigation pending or, threatened against or
affecting any Borrower, whether or not fully covered by insurance, except as
identified and described on Exhibit H attached hereto and made part hereof.

Section 4.8      Compliance.  Each Borrower is in compliance in all material
respects with all applicable laws and regulations, federal, state and local
(including all Consumer Finance Laws and those administered by the Local
Authorities), material to the conduct of its business and operations; each
Borrower possesses all the franchises, permits, licenses, certificates of
compliance and approval and grants of authority necessary or required in the
conduct of its business and, except as may be described on Exhibit H attached
hereto and made part hereof, the same are valid, binding, enforceable and
subsisting without any defaults thereunder or enforceable adverse limitations
thereon, and are not subject to any proceedings or claims opposing the issuance,
development or use thereof or contesting the validity thereof; and no approvals,
waivers or consents, governmental (federal, state or local) or non-governmental,
under the terms of contracts or otherwise, are required by reason of or in
connection with such Borrower’s execution and performance of the Credit
Documents.

Section 4.9      Accuracy of Information; Full Disclosure.

(a)        All financial statements, including any related schedules and notes
appended thereto, delivered and to be delivered to Agent and/or any Lender
pursuant to this Agreement have been or will be prepared in accordance with GAAP
and do and will fairly present the financial condition of each Borrower and its
consolidated Subsidiaries, if any, on the dates thereof and results





23

--------------------------------------------------------------------------------

 



of operations for the periods covered thereby and discloses all liabilities
(including contingent liabilities) of any kind of such Borrower.

(b)        Since the date of the most recent financial statements furnished to
Agent, there has not been any adverse change in the financial condition,
business or operations of any Borrower.

(c)        All financial statements and other statements, documents and
information furnished by Borrowers, or any of them, to Agent and/or any Lender
in connection with this Agreement and the Notes and the transactions
contemplated hereunder do not and will not contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading.  Each Borrower has disclosed to
Agent in writing any and all facts which materially and adversely affect the
business, properties, operations or condition, financial or otherwise, of such
Borrower, or such Borrower’s ability to perform its obligations under this
Agreement and the Notes.

Section 4.10    Taxes.  Each Borrower has filed and will file all tax returns
which are required to be filed and has paid or will pay when due all taxes,
license and other fees with respect to the Collateral and the business of such
Borrower except taxes contested in good faith for which adequate reserves have
been established by such Borrower on its Books and Records.

Section 4.11    Indebtedness.  No Borrower has presently outstanding
indebtedness or obligations including contingent obligations and obligations
under leases of property from others, except the indebtedness and obligations
described in Exhibit H attached hereto and made part hereof and in Borrowers’
financial statements which have been furnished to Agent from time to time
pursuant to Section 6.2 of this Agreement.

Section 4.12    Investments.  No Borrower has direct or indirect Subsidiaries or
Affiliates, or investments in or loans to any other individuals or business
entities (other than Consumer Purpose Loans), except as described in Exhibit H
attached hereto and made part hereof.

Section 4.13    ERISA.  Each Borrower and any Subsidiary, and each member of the
controlled group of corporations (as such term “controlled group of
corporations” is defined in Section 1563 of the Internal Revenue Code of 1986,
as amended) of which such Borrower is a member, is in compliance in all material
respects with all applicable provisions of ERISA and the regulations promulgated
thereunder.  No reportable event, as such term (hereinafter called a “Reportable
Event’) is defined in Title IV of ERISA, has occurred with respect to, nor has
there been terminated, any Plan maintained for employees of any Borrower or any
Subsidiary or any member of the controlled group of corporations of which a
Borrower is a member.

Section 4.14    Hazardous Wastes, Substances and Petroleum Products.

(a)        Each Borrower (i) has received all permits and filed all
notifications necessary to carry on its respective business; and (ii) is in
compliance in all respects with all Environmental Control Statutes.

(b)        No Borrower has given any written or oral notice to the Environmental
Protection Agency (“EPA”) or any state or local agency with regard to any actual
or imminently threatened removal, spill, release or discharge of hazardous or
toxic wastes, substances or petroleum





24

--------------------------------------------------------------------------------

 



products or properties owned or leased by such Borrower or in connection with
the conduct of its business and operations.

(c)        No Borrower has received notice that it is potentially responsible
for costs of clean-up of any actual or imminently threatened spill, release or
discharge of hazardous or toxic wastes or substances or petroleum products
pursuant to any Environmental Control Statute.

Section 4.15    Solvency.  Each Borrower is, and after receipt and application
of the first Advance will be, solvent such that (a) the fair value of its assets
(including without limitation the fair salable value of such Borrower’s
Intangible Assets) is greater than the total amount of its liabilities,
including without limitation, contingent liabilities, (b) the present fair
salable value of its assets (including without limitation the fair salable value
of its Intangible Assets) is not less than the amount that will be required to
pay the probable liability on its debts as they become absolute and matured, and
(c) it is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business.  No Borrower intends to, or believes that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and is not engaged in a business or transaction, or about to
engage in a business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice and industry in which it is engaged.  For purposes of this
Section 4.15, in computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that reasonably can be expected to become an actual matured liability.

Section 4.16    Business Location.  Each Borrower’s address set forth on Exhibit
I attached hereto and made part hereof is the location of such Borrower’s
principal place of business and such address, together with the addresses set
forth on Exhibit I attached hereto and made part hereof, is the only location
where such Borrower keeps its records concerning the Collateral.  The location
of all other places of business of each Borrower and the names in which each
Borrower conducts business at each such location are set forth in Exhibit I
attached hereto and made part hereof.

Section 4.17    Capital Stock.  All of the issued and outstanding capital stock
or other ownership interest of each Borrower is owned as described on Exhibit H
attached hereto and made part hereof, and all such ownership interests are fully
paid and non-assessable.

Section 4.18    No Extension of Credit for Securities.  No Borrower is, nor will
it be, engaged principally or as one of its important activities in the business
of extending credit for the purpose of purchasing or carrying or trading in any
margin stocks or margin securities (within the meaning of Regulations G, U and X
of the Board of Governors of the Federal Reserve System) or other securities,
and no part of the proceeds of the Loan hereunder has been or will be applied
for the purpose of purchasing or carrying or trading in any such stock or
securities or of refinancing any credit previously extended, or of extending
credit to others, for the purpose of purchasing or carrying any such margin
stock, margin securities or other securities in contravention of such
Regulations.





25

--------------------------------------------------------------------------------

 



ARTICLE  5

CONDITIONS TO LOAN

Section 5.1      Documents to be Delivered to Agent Prior to
Effectiveness.  Prior to the effectiveness of this Agreement, Borrowers shall
deliver or cause to be delivered to Agent (all documents to be in form and
substance satisfactory to Agent in its sole and absolute discretion):

(a)        Credit Documents.  This Agreement, the Notes and all other Credit
Documents duly and properly executed by the parties thereto;

(b)        Organizational Documents and Incumbency Certificate.  A certificate
by each Borrower’s corporate secretary (or other appropriate officer) (i) that
there has been no amendments, modifications, supplements or changes to such
Borrower’s articles or certificate of incorporation or bylaws since August 1,
2005 and such articles or certificate of incorporation or bylaws remain in full
force and effect on the date hereof, and (ii) as to the incumbency and
signatures of officers of such Borrower signing the Agreement, the Notes and
other Credit Documents;

(c)        Authorization Documents.  A certified copy of resolutions of each
Borrower’s board of directors, members or partners, as applicable, authorizing
the execution, delivery and performance of the Notes, this Agreement and all
other Credit Documents, the pledge of the Collateral to Agent as security for
the Loan made hereunder and the borrowing evidenced by the Note and designating
the appropriate officers to execute and deliver the Credit Documents;

(d)        Opinion of Counsel.  Agent shall have received a written opinion of
Borrowers’ counsel addressed to Agent in form and substance satisfactory to
Agent in its sole discretion;

(e)        Officer’s Certificate.  A certificate, dated the date of this
Agreement, signed by the President or other authorized officer of each Borrower,
to the effect that (i) all representations and warranties set forth in this
Agreement are true and correct as of the date hereof in all material respects
and (ii) no Default or Event of Default hereunder has occurred, each Borrower’s
corporate seal being affixed to such certificate and each Borrower’s corporate
secretary attesting thereto;

(f)        Financing Statements and Collateral Documents.  The financing
statements, amendments thereto, and other documents required by Sections 3.2 and
3.3; and the Custodian Agreement(s) referenced in Section 3.3.

(g)        Subordination Documents.  The Amended and Restated Subordination
Agreement(s) duly executed by each holder of Subordinated Debt, together with
copies of the documents, instruments and writings evidencing such Subordinated
Debt;

(h)        Due Diligence.  Completion of Agent’s due diligence;

(i)         Other Documents.  Such additional documents as Agent reasonably may
request.

Section 5.2      Conditions to all Advances.  The obligation of Lenders to make
each





26

--------------------------------------------------------------------------------

 



subsequent Advance hereunder pursuant to Section 2.1 is conditioned upon (a) 
Borrowers’ satisfaction of each of the conditions specified in Sections 2.1,
3.2, 3.3 and 5.1, (b) the continuing accuracy of the representations and
warranties made by Borrowers under this Agreement, (c) the absence, after giving
effect to such Advance and the receipt of the proceeds thereof and the
retirement of any indebtedness then being retired out of the proceeds of such
Advance, of any Default or Event of Default; and (d) Borrowers’ continued
compliance with the requirements of Section 6.3 (with respect to audit of
Collateral).

ARTICLE  6

AFFIRMATIVE COVENANTS

In addition to the covenants contained in Article 3 and 4 of this Agreement
relating to the Collateral, until all Obligations have been indefeasibly
satisfied in full and the Commitment has expired or otherwise has been
terminated, each Borrower covenants and agrees as follows:

Section 6.1      Place of Business and Books and Records.  Each Borrower will
promptly advise Agent in writing of (a) the establishment of any new places of
business by such Borrower and of the discontinuance of any existing places of
business of such Borrower; (b) the creation of any new Subsidiaries or
Affiliates and (c) the acquisition and or use of any trade name or trade style.

Section 6.2      Reporting Requirements.  Borrowers will deliver to Agent:

(a)        within 20 days after the end of each month, company prepared
consolidated and consolidating financial statements of Borrowers’ business for
such previous month, consisting of a balance sheet, income statement, and
consolidating schedules as of the end of such month, all in reasonable detail,
prepared in accordance with GAAP consistently applied, subject to year-end
adjustments;

(b)        within 120 days after the close of each fiscal year, commencing with
the fiscal year ending December 31, 2008, consolidated and consolidating
financial statements of Borrowers and their consolidated Subsidiaries for the
fiscal year then ended consisting of a balance sheet, income statement and
statement of cash flow of Borrowers and their consolidated Subsidiaries as of
the end of such fiscal year, all in reasonable detail, including all supporting
schedules and footnotes, prepared in accordance with GAAP consistently applied,
and shall be audited and certified without qualification by an independent
certified public accountant selected by Borrowers and acceptable to Agent and
accompanied by the unqualified opinion of such accountant; and cause Agent to be
furnished at the time of completion thereof, a copy of any management letter for
Borrowers and their consolidated Subsidiaries prepared by such certified public
accounting firm.

(c)        the documents required to be furnished pursuant to Section 3.3 of
this Agreement;

(d)        within 20 days after the end of each month, for the month then
ending, reports in form and substance satisfactory to Agent, as required
pursuant to Section 3.3, setting forth an aging of Receivables, Schedule of
Receivables and Assignment, an Availability Statement, covenant compliance
certificate, books and records consisting of data tape information and also such
other documentation and information promptly after request therefor by Agent





27

--------------------------------------------------------------------------------

 



(e)        copies of C&F Financial Corporation’s income tax returns, including
any schedules attached thereto, filed with the Internal Revenue Service promptly
after the filing thereof with the Internal Revenue Service, which shall include
Borrowers’ income tax information on a consolidated basis; and

(f)        Within 120 days after the date of each fiscal year, an annual
certificate signed by an executive officer of Borrower in the form of Exhibit J
attached hereto.

Section 6.3      Books and Records.  Borrowers will keep accurate and complete
Books and Records concerning the Collateral and all transactions with respect
thereto consistent with sound business practices (including, without limitation,
accurately account for insurance commissions) and will comply with Agent’s
reasonable requirements, from time to time in effect, including those concerning
the submission of reports on all items of Collateral including those which are
deemed to be delinquent.  The form of delinquency reports, the frequency with
which such reports shall be submitted to Agent (which in any case shall be no
less frequently than monthly) and the standards for determining which Collateral
transactions are deemed delinquent for this purpose, shall at all times be
satisfactory to Agent.  Agent shall have the right at any time and from time to
time during regular business hours, at Borrowers’ expense, to inspect, audit,
and copy the Books and Records of Borrowers and inspect and audit any
Collateral.  Notwithstanding the foregoing, prior to the occurrence of an Event
of Default or Default, the administrative fee paid by Borrowers pursuant to
Section 2.9(a) shall cover such costs and expenses.

Section 6.4     Financial Covenants.  At all times Borrowers shall maintain the
following financial covenants (based on consolidated financial statements of
Borrowers and their consolidated Subsidiaries unless otherwise indicated):

(a)        EBITDA Ratio.  As of the end of each calendar month, an EBITDA Ratio
of not less than 1.25 to 1.

(b)        Collateral Performance Indicator.  At all times the Collateral
Performance Indicator shall be less than 17%.

(c)        Allowance for Loan Losses.  At all times the aggregate value of
Borrowers’ allowance for loan losses, as calculated in accordance with GAAP, in
an amount not less than the greater of (a) 5.0% of the total net outstanding
Receivables or (b) net outstanding Receivables multiplied by the rolling twelve
month ratio of the net charge-offs to average net Receivables outstanding during
such twelve month period or (c) an amount pursuant to the recommendation of the
independent certified public accountant auditing Borrowers’ financial
statements.

(d)        Senior Debt to Capital Base Ratio.  At all times, a ratio of Senior
Debt to Capital Base of not more than 2.25 to 1.0.

(e)        Charge-off Policy.  Receivables must be charged off (on a monthly
basis) with respect to which no payment due and owing thereunder hereunder has
been made for a period that is equal to or greater than 180 days, as determined
on a contractual basis.

(f)        Senior EBITDA Ratio.  As of the end of each calendar month, a Senior
EBITDA Ratio of not less than 3.00 to 1.





28

--------------------------------------------------------------------------------

 



Borrowers’ failure to comply with Section 6.4(c) or Section 6.4(e) shall not, in
itself, constitute an Event of Default so long as such shortfalls or losses are
deducted, as contemplated by the terms of this Agreement, in the determination
of the other financial covenants contained herein.

Section 6.5      Compliance With Applicable Law.

(a)        All Receivables shall comply in all material respects with all
applicable federal, state and local laws, rules, regulations, proclamations,
statutes, orders and interpretations at the time when Agent obtains any interest
therein pursuant to this Agreement.

(b)        Each Borrower shall comply in all respects with all local, state and
federal laws and regulations applicable to its business including without
limitation the Consumer Finance Laws, Environmental Control Statutes, and all
laws and regulations of the Local Authorities, and the provisions and
requirements of all franchises, permits, certificates of compliance and approval
issued by regulatory authorities and other like grants of authority held by
Borrowers; and notify Agent immediately (and in detail) of any actual or alleged
failure to comply with or perform, breach, violation or default under any such
laws or regulations or under the terms of any of such franchises or licenses,
grants of authority, or of the occurrence or existence of any facts or
circumstances which with the passage of time, the giving of notice or otherwise
could create such a breach, violation or default or could occasion the
termination of any of such franchises or grants of authority.

(c)        With respect to the Environmental Control Statutes, Borrowers shall
notify Agent when, in connection with the conduct of Borrowers’ business or
operations, any Person (including, without limitation, EPA or any state or local
agency) provides oral or written notification to any Borrower or any Subsidiary
with regard to an actual or imminently threatened removal, spill, release or
discharge of hazardous or toxic wastes, substances or petroleum products; and
notify Agent immediately (and in detail) upon the receipt by any Borrower of an
assertion of liability under the Environmental Control Statutes, of any actual
or alleged failure to comply with or perform, breach, violation or default under
any such statutes or regulations or of the occurrence or existence of any facts,
events or circumstances which with the passage of time, the giving of notice, or
both, could create such a breach, violation or default.

Section 6.6      Notice of Default.  Borrowers will promptly notify Agent of the
occurrence of any Default or Event of Default hereunder or under the Notes or of
any fact, condition or event which, with the giving of notice, passage of time,
or both, would become a Default or an Event of Default.

Section 6.7      Corporate Existence, Properties.  Borrowers will (a) do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence, rights and franchises and comply with all laws
applicable to it; (b) maintain, preserve and protect all franchises, licenses
and trade names and preserve all the remainder of its property used or useful in
the conduct of its business; and (c) maintain in effect insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as shall be consistent with prudent business practices
in the industry and furnish to Agent from time to time, upon their request
therefor, evidence of same.

Section 6.8      Payment of Indebtedness; Taxes.  Borrowers will (a) pay all of
their





29

--------------------------------------------------------------------------------

 



indebtedness and obligations promptly and in accordance with normal terms; and
(b) pay and discharge or cause to be paid and discharged promptly all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that Borrowers shall not be required to pay and discharge or
to cause to be paid and discharged any such indebtedness, tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings and Borrowers shall have set aside on their
books adequate reserves (as may be required in accordance with GAAP) with
respect to any such indebtedness, tax, assessment, charge, levy or claim, so
contested.

Section 6.9      Notice Regarding Any Plan.  Borrowers shall furnish to Agent:

(a)        as soon as possible, and in any event within 10 days after any senior
officer of Borrowers knows or has reason to know that any Reportable Event has
occurred with respect to any Plan maintained in whole or in part for the
employees of a Borrower or any of their Subsidiaries, a statement of the
President, Treasurer or other authorized officer of Borrowers setting forth
details as to such Reportable Event and the action which is proposed to be taken
with respect thereto, together with a copy of the notice of such Reportable
Event given to the Pension Benefit Guaranty Corporation; and

(b)        promptly after receipt thereof, a copy of any notice which a Borrower
may receive from the Pension Benefit Guaranty Corporation relating to the
intention of a Borrower to terminate any Plan maintained in whole or in part for
the benefit of employees of any Borrower or any of their Subsidiaries or to
appoint a trustee to administer any such Plan.

Section 6.10    Other Information.  From time to time upon request of Agent,
Borrowers will furnish to Agent such additional information and reports
regarding the Collateral and the operations, businesses, affairs, prospects and
financial condition of Borrowers and their Subsidiaries as Agent may request.

Section 6.11    Litigation, Enforcement Actions and Requests for
Information.  Borrowers will promptly notify Agent (a) any litigation or action
instituted or, to Borrowers’ knowledge, threatened against any Borrower or any
of their Subsidiaries and of the entry of any judgment or lien against any
property of Borrower in an amount of $25,000 or more as to any separate action,
litigation, judgment or lien instituted, threatened or entered or in an
aggregate amount of $75,000 or more as to all actions, litigation, judgments, or
liens instituted, threatened or entered; (b) any enforcement action or
investigation instituted or, to Borrowers’ knowledge, threatened in writing,
against any Borrower or any of their Subsidiaries by any Governmental Authority,
including without limitation any proceeding or action to be commenced by the
filing of a stipulation and consent; (c) receipt by any Borrower or any of their
Subsidiaries of an “Early Warning Notice,” “Notice and Opportunity to Respond
and Advise” or “Civil Investigative Demand” from the Consumer Financial
Protection Bureau or similar notice or request from any other Governmental
Authority; or (d) the occurrence of a Regulatory Event.

Section 6.12    Business Location, Legal Name and State of
Organization.  Borrowers shall





30

--------------------------------------------------------------------------------

 



notify Agent: (a) at least 30 days prior to: (i) any proposed change in a
Borrower’s principal place of business, a Borrower’s legal name or a Borrower’s
state of organization; (ii) any additional places of business of any Borrower or
any Subsidiaries; (iii) the change in the names in which a Borrower or any
Subsidiary conducts business at each such location; and (iv) the change of a
Borrower’s jurisdiction of organization; and (b) at least one Business Day prior
to any proposed change in or additional custodians under any Custodian Agreement
(which change in or additional custodian shall be acceptable to Agent in its
sole discretion).  Upon request of Agent, Borrowers will execute and deliver
such additional Custodian Agreement(s) or amendments thereto and such other
additional documents, instruments and writings, and take such other action as
Agent shall request to obtain, maintain or continue its perfected and first
priority Lien on and security interest in the Collateral.

Section 6.13   Operations.  Borrowers shall maintain satisfactory credit
underwriting and operating standards, including, with respect to each obligor of
each Receivable, the completion of an adequate investigation of such obligor and
a determination that the credit history and anticipated performance of such
obligor is and will be satisfactory and meets the standards generally observed
by prudent finance companies.

Section 6.14    Further Assurances.  Borrowers shall from time to time execute
and deliver to Agent such other documents and shall take such other action as
may be requested by Agent in order to implement or effectuate the provisions of,
or more fully perfect the rights granted or intended to be granted by Borrowers
to Agent pursuant to the terms of this Agreement, the Notes or any other Credit
Documents.

Section 6.15    Chattel Paper/Jurisdictions.

(a)        Upon Agent’s written request from time to time, but in no event more
frequently than once per calendar year while no Event of Default has occurred
and is continuing, Borrowers shall engage outside legal counsel reasonably
acceptable to Agent (at Borrowers’ sole cost and expense) to undertake a review
of Receivable documentation of Borrowers and their Subsidiaries to confirm that
such documentation complies with applicable law in all material respects. 
Borrowers shall provide Agent with copies of such review within sixty (60) days
after each such request with the results of such documentation review to be
reasonably acceptable to Agent in all material respects.

(b)        Borrowers shall promptly (i) notify Agent of either (A) Borrowers or
any of their Subsidiaries conducting business in any new jurisdiction, and (B)
Borrowers or any of their Subsidiaries making any material modifications to its
respective Receivable documentation and (ii) upon the request of Agent, provide
Agent a list of jurisdictions in which Borrowers and their Subsidiaries conduct
business and licenses held in each such jurisdiction.

ARTICLE  7

NEGATIVE COVENANTS

Each Borrower covenants and agrees with Agent and Lenders that until all
Obligations have been indefeasibly satisfied in full and the Commitments have
expired or otherwise been terminated, no





31

--------------------------------------------------------------------------------

 



Borrower will do any of the following without the prior written consent of
Agent:

Section 7.1      Payments to and Transactions with Affiliates.  (a) Make any
loan, advance, extension of credit or payment to any Affiliate, officer,
employee, member, manager, shareholder or director of any Borrower or any
Affiliate or (b) enter into any other transaction, including, without
limitation, the purchase, sale, lease or exchange of property, or the rendering
or any service, to or with any Affiliate or any  officer, or employee of any
Borrower or any Affiliate except for other transactions with or services
rendered to any Affiliate of a Borrower in the ordinary course of business and
pursuant to the reasonable requirements of the business of such Affiliate and
upon terms found by the board of directors of a Borrower to be fair and
reasonable and no less favorable to a Borrower than would be able to obtain in a
comparable arms’ length transaction with a Person not affiliated with or
employed by a Borrower; provided, however, that Borrowers may in any event pay
reasonable compensation to any such employee or officer in the ordinary course
of Borrowers’ business consistent and commensurate with industry custom and
practice for the services provided by such Person.

Section 7.2      Restricted Payments.  Make any Restricted Payment, except that
a Borrower may make (a) dividend and distribution payments and (b) payments of
interest on Subordinated Debt not otherwise prohibited under the subordination
provisions applicable to such Subordinated Debt, provided immediately prior to
and after giving effect to any distribution or payment no Default or Event of
Default shall exist.

Section 7.3      Indebtedness.  Borrow any monies or create any Debt except:
(a) borrowings from Agent and Lenders hereunder; (b) (i) Subordinated Debt
incurred prior to December 19, 2017 and (ii) Subordinated Debt incurred on or
after December 19, 2017 with the prior written consent of Agent (in its sole and
absolute discretion); (c) trade indebtedness in the normal and ordinary course
of business for value received; (d) indebtedness and obligations incurred to
purchase or lease fixed or capital assets; (e) unsecured indebtedness and
obligations owing to Citizens and Farmers Bank and (f) Bank Products.

Section 7.4      Guaranties.  Guarantee or assume or agree to become liable in
any way, either directly or indirectly, for any additional indebtedness or
liability of others except to endorse checks or drafts in the ordinary course of
business.

Section 7.5      Nature of Business.  Engage in any business other than the
business in which such Borrower currently is engaged or make any material change
in the nature of the financings which such Borrower extends, including without
limiting the generality of the foregoing, matters relating to size, type, term,
nature and dollar amount.

Section 7.6      Negative Pledge.  Assign, discount, pledge, sell, grant a Lien
in or otherwise dispose of or encumber any Receivables or the Collateral except
(i) as contemplated by this Agreement and (ii) the Permitted
Lien.  Notwithstanding the foregoing, Borrowers shall be permitted to sell
Receivables in an amount not to exceed $5,000,000.00 per fiscal quarter and
Agent shall release its interest in such Receivables, provided, that (i)
Borrowers provide Agent and Lenders with at least ten days prior written notice
of any sale of Receivables, (ii) no Default or Event of Default has occurred and
is continuing and (iii) the proceeds of such sale are paid directly to Agent by
wire transfer to be applied against the Obligations, as determined by Agent, in
its sole and absolute discretion.





32

--------------------------------------------------------------------------------

 



Section 7.7      Investments and Acquisitions.  (a) Make any investments in any
other firm, entity or corporation; (b) enter into any new business activities or
ventures not related to such Borrower’s business existing as of the date of this
Agreement without providing at least thirty (30) days prior written notice to
Agent and Lenders; (c) create or form any Subsidiary; or (d) purchase any
Property for an amount greater than $25,000,000 in one or a series of related
transactions; provided, however, (x) Borrowers shall provide written notice to
Agent at least 10 days prior to each such purchase, (y) for purchases of greater
than $1,000,000, all such Receivables shall be excluded from the determination
of the Borrowing Base and deemed ineligible Receivables except with the written
consent of Agent and (z) at least seventy five percent (75%) Borrowers’
Principal Receivables constitute Receivables secured by consumer automobiles.

Section 7.8      Compliance with Formula.  Permit the aggregate amount of all
Advances outstanding at any time to exceed the Borrowing Base.

Section 7.9      Mergers, Sales, Divestitures.  Acquire all or substantially all
of the assets or shares of stock of or other equity interest in any entity, be a
party to any consolidation or merger or sell, transfer or otherwise dispose of
any Collateral or all or any substantial part of its Property.

Section 7.10    Use of Proceeds.  Use the proceeds of any loan or advance made
by Agent or Lenders hereunder for purposes other than in connection with
Borrowers’ consumer lending activities.

Section 7.11    Ownership and Management.  Allow any Borrower to be owned and
controlled directly or indirectly by any Person other than the existing
shareholders and senior management that own and control such Borrower as of the
date of this Agreement.

Section 7.12    Amendment to Subordinated Debt.  Amend or permit the amendment
of the documents and instruments evidencing Subordinated Debt or make any
prepayment on account of such Subordinated Debt which is not otherwise allowed
to be made under the subordination provisions applicable to such Subordinated
Debt.

Section 7.13    Electronic Chattel Paper Documents.  Amend or permit the
amendment or termination of an Electronic Collateral Control Agreement or the
Order Form without the prior written consent of Agent.

Section 7.14    Deposit Accounts.  Open or maintain any deposit accounts other
than those listed on Schedule 7.14 attached hereto.

ARTICLE  8

EVENTS OF DEFAULT

Each of the following events shall constitute an Event of Default under this
Agreement:

Section 8.1      Failure to Make Payments.  The failure of Borrowers to make any
payment of principal or interest under the Notes or this Agreement or any other
payment hereunder or in respect of any other Obligation.





33

--------------------------------------------------------------------------------

 



Section 8.2     Information, Representations and Warranties.  If any financial
statement, written information furnished or representation or warranty,
certificates, document or instrument made or given by any Borrower herein or
furnished in connection herewith shall be false, misleading or incorrect.

Section 8.3      Financial Covenants.  The failure of any Borrower to observe,
perform or comply with any of the covenants set forth in this Agreement.

Section 8.4      Collateral.  If at any time after the grant to Agent for the
benefit of Lenders of a security interest in or Lien upon any Collateral,
Agent’s interest therein shall for any reason cease to be a valid and subsisting
first priority Lien in favor of Agent and/or a valid and perfected first
priority security interest in and to the Collateral purported to be covered
thereby having the priority set forth therein.

Section 8.5     Defaults Under Other Agreements.  Any default by any Borrower
under any other agreement to which such Borrower is a party and with respect to
which the amount claimed exceeds $30,000, singly or in the aggregate.

Section 8.6      Certain Events.  The occurrence of any of the following with
respect to any Borrower:

(a)        Voluntary Proceedings.  It shall (i) apply for or consent to the
appointment of a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) be generally not paying its debts as
such debts become due as defined in the United States Bankruptcy Code,
(iii) make a general assignment for the benefit of its creditors, (iv) commence
a voluntary case under the Bankruptcy Code, (v) fail to controvert in a timely
or appropriate manner, or acquiesce in writing to, any petition filed against it
in any involuntary case under the Bankruptcy Code, or (vi) take any corporate
action for the purpose of effecting any of the foregoing.

(b)        Involuntary Proceeding.  A proceeding or case shall be commenced
against it without its application or consent in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, dissolution, winding
up, or composition or readjustment of debts, of it, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for it or of all or any
substantial part of its assets, or (iii) similar relief in respect of it under
any law providing for the relief of debtors, and such proceeding or case shall
continue undismissed or unstayed and in effect, for a period of 30 days, or an
order for relief against it shall be entered in an involuntary case under the
Bankruptcy Code.

(c)        Reportable and Other Events.  (i) The occurrence of any Reportable
Event which Agent determines in good faith constitutes grounds for the
termination of any Plan by the Pension Benefit Guaranty Corporation (“PBGC”) or
for the appointment by the United States District Court of a trustee to
administer any Plan; (ii) the institution by the PBGC of proceedings to
terminate any Plan; or (iii) the failure of Borrower, or any Subsidiary to meet
the minimum funding standards established in Section 412 of the Internal Revenue
Code of 1986, as amended.

Section 8.7      Possession of Collateral.  A judgment creditor of any Borrower
shall take possession or file proceedings to attempt to take possession of any
of the Collateral by any means





34

--------------------------------------------------------------------------------

 



including without limitation, by levy, distraint, replevin, self-help, seizure
or attachment.

Section 8.8      Credit Documents.  An event of default (however defined) shall
occur under any Credit Document or under any other security agreement, guaranty,
mortgage, deed of trust, assignment or other instrument or agreement securing or
supporting any obligation of any Borrower under this Agreement or under the
Note.

Section 8.9      Material Adverse Change.  A material adverse change in the
business, operations, property (including the Collateral), prospects or
financial condition of any Borrower shall occur.

Section 8.10    Level Two Regulatory Event.  The occurrence of a Level Two
Regulatory Event which remains unvacated, undischarged, unbonded or unstayed by
appeal or otherwise for a period of thirty (30) days from the date of its entry.

ARTICLE  9

REMEDIES OF AGENT AND WAIVER

Section 9.1      Agent’s Remedies.  Upon the occurrence of any Event of Default
or Default, Agent may, or at the direction of Required Lenders shall, cease
making Advances hereunder.  Upon the occurrence of an Event of Default Agent
may, or at the direction of Required Lenders shall (i) immediately terminate
this Agreement or (ii) declare the Obligations immediately due and payable
without presentment, notice of dishonor, protest or further notice of any kind,
all of which Borrowers hereby expressly waive.  Upon such occurrence and/or
declaration, Agent shall have, in addition to the rights and remedies given to
it by the Notes and this Agreement and the other Credit Documents, all the
rights and remedies of a secured party as provided in the UCC (regardless of
whether such Code has been adopted in the jurisdiction where such rights and
remedies are asserted) and without limiting the generality of the foregoing, and
without demand of performance and without other notice (except as specifically
required by the Notes or this Agreement or the documents executed in connection
herewith) or demand whatsoever to Borrowers all of which are hereby expressly
waived, Agent may, in addition to all the rights conferred upon it by law,
exercise one or more of the following rights successively or concurrently:
(a) to take possession of the Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which Borrowers hereby expressly waive), (b) to lawfully dispose
of the whole or any part of the Receivables or any Collateral, or any other
Property, instrument or document pledged as security for any Obligation at
public or private sale, without advertisement or demand upon Borrowers, or upon
any obligor of Receivables, the Collateral, or any other security, the same
being hereby waived, except to the extent otherwise required by law, with the
right on the part of Agent or their respective nominees to become the purchaser
thereof as provided by law absolutely freed and discharged from any equity of
redemption, and all trusts and other claims whatsoever; (c) after deduction of
all reasonable legal and other costs and expenses permitted by law, including
attorneys’ fees, to apply the Collateral or all or any portion of proceeds
thereof on account of, or to hold as a reserve against, all Obligations; and
(d) to exercise any other rights and remedies available to it by law or
agreement.  Any remainder of the proceeds after indefeasible satisfaction in
full of the Obligations shall be distributed as required by applicable
law.  Notice of any sale or disposition of Collateral shall be given to
Borrowers at least 10 Business Days before any intended public sale or the time
after which any





35

--------------------------------------------------------------------------------

 



intended private sale or other disposition of the Collateral is to be made,
which Borrowers agree shall be reasonable notice of such sale or other
disposition.  Notwithstanding the foregoing, upon the occurrence of an Event of
Default described in Section 8.6(a) or (b) hereof, the Commitments shall
immediately terminate and the Loan made pursuant to this Agreement and all other
Obligations, together with all accrued interest, shall be immediately due and
payable in full without presentment, demand, or protest or notice of any kind,
all of which Borrowers hereby expressly waive.

Section 9.2      Waiver and Release by Borrowers.  To the extent permitted by
applicable law, each Borrower: (a) waives (i) presentment and protest of the
Notes and this Agreement or any Receivables held by Agent on which any Borrower
is any way liable and (ii) notice and opportunity to be heard, after
acceleration in the manner provided in Article 9 of this Agreement, before
exercise by Agent of the remedies of self-help or set-off permitted by law or by
any agreement with any Borrower, and except where required hereby or by law,
notice of any other action taken by Agent; and (b) releases Agent, Lenders and
their respective officers, attorneys, agents and employees from all claims for
loss or damage caused by any act or omission on the part of Agent, Lenders or
their respective officers, attorneys, agents and employees, except willful
misconduct or gross negligence.

Section 9.3       No Waiver.  Neither the failure nor any delay on the part of
Agent or any Lender to exercise any right, power or privilege under the Notes or
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other further
exercise of any right, power or privilege.

ARTICLE  10

MISCELLANEOUS

Section 10.1    Indemnification and Release Provisions.  Each Borrower hereby
agrees to defend Agent, Lenders and their directors, officers, agents, employees
and attorneys from, and hold each of them harmless against, any and all losses,
liabilities (including without limitation settlement costs and amounts, transfer
taxes, documentary taxes, or assessments or charges made by any governmental
authority), claims, damages, interests, judgments, costs, or expenses, including
without limitation fees and disbursements of attorneys, incurred by any of them
arising out of or in connection with or by reason of (a) this Agreement, the
making of the Loan or any Collateral, or any other Credit Document, including
without limitation, any and all losses, liabilities, claims, damages, interests,
judgments, costs or expenses relating to or arising under any Consumer Finance
Laws or Environmental Control Statute or the application of any such statute to
Borrower’s properties or assets and (b) the creation, generation, communication
or storage of records by electronic means, the utilization by Borrowers of the
RouteOne LLC services and its “Paper-In”, “Paper Out” and “Transfer of Control”
processes for electronic Records, the negligence, fraudulent or willful
misconduct of the Electronic Collateral Custodian in connection with any
Collateral which is currently, or was formerly, evidenced by an electronic
record.  Each Borrower hereby releases Agent, Lenders and their respective
directors, officers, agents, employees and attorneys from any and all claims for
loss, damages, costs or expenses caused or alleged to be caused by any act or
omission on the part of any of them, other than such loss, damage cost or
expense which has been determined by a court of competent jurisdiction to have
been caused by the gross negligence or willful misconduct of Agent and
Lenders.  All obligations provided for in this Section 10.1 shall survive any
termination of this Agreement or the Commitments and the repayment of the Loan.





36

--------------------------------------------------------------------------------

 



Section 10.2    Amendments.

(a)        Neither the amendment or waiver of any provision of this Agreement or
any other Credit Document, nor the consent to any departure by Borrowers
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, or if Lenders shall not be parties thereto,
by the parties thereto and consented to by the Required Lenders, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that no amendment, waiver
or consent shall unless in writing and signed by all Lenders, do any of the
following: (a) modify the Commitments of Lenders or subject Lenders to any
additional obligations, (b) except as otherwise expressly provided in this
Agreement, reduce the interest on any Note, (c) postpone any date fixed for any
payment in respect of principal of, or interest on, any Note or any fees
hereunder, (d) waive any Event of Default that occurred as a result of
Borrowers’ failure to comply with Sections 6.4(a), 6.4(b) or 6.4(d), (e) subject
to section (b) below, waive any Event of Default that occurred as a result of
Borrowers’ failure to comply with Section 7.8, (f) amend any provision contained
in Article VIII or amend Section 6.4, (g) change the percentage of the
Commitments, or any minimum requirement necessary for Lenders or the Required
Lenders to take any action hereunder, (h) amend or waive this Section 10.2, or
change the definition of Required Lenders, (i) except as otherwise expressly
provided in this Agreement, and other than in connection with the financing,
refinancing, sale or other disposition of any Property of Borrowers permitted
under this Agreement, release any Liens in favor of Lenders on any portion of
the Collateral, (j) permit Borrowers or any guarantor to delegate, transfer or
assign any of its, his or her obligations to any Lender, (k) release or
compromise the obligations of Borrowers or any guarantor to any Lender, or (l)
amend the definition of “Borrowing Base” (or any defined term used in either
such definition), or increase any advance rate and, provided,  further, that no
amendment, waiver or consent affecting the rights or duties of Agent under any
Credit Document shall in any event be effective, unless in writing and signed by
Agent, as applicable, in addition to Lenders required hereinabove to take such
action.  Notwithstanding any of the foregoing to the contrary, the consent of
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article 11.  In addition, Borrowers and Lenders hereby authorize
Agent to modify this Agreement by unilaterally amending or supplementing
Schedule 1 from time to time in the manner requested by Borrower, Agent or any
Lender in order to reflect any assignments or transfers of the Loans as provided
for hereunder; provided,  however, that Agent shall promptly deliver a copy of
any such modification to Borrowers and each Lender.

(b)        Notwithstanding anything contained in clause (a) above, any other
provision of this Agreement or whether there exists a Default or Event of
Default, Agent may at its discretion and without the consent of Required
Lenders, voluntarily permit the outstanding Advances at any time to exceed the
Borrowing Base by up to 5.0% of the Borrowing Base for up to fifteen (15)
consecutive Business Days (the “Out of Formula Loans”).  If Agent is willing in
its sole and absolute discretion to permit such Out of Formula Loans, such Out
of Formula Loans shall be payable on demand and shall bear interest at 2.50% per
annum above the rate otherwise applicable to the Advances; provided however
that, if Agent, on behalf of Lenders, permits Out of Formula Loans (and
thereafter continues to make, on behalf of Lenders, Advances under such
conditions), neither Agent nor Lenders shall be deemed thereby to have changed
the limits contained in Section 2.1.

Section 10.3     APPLICABLE LAW.  THIS AGREEMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO





37

--------------------------------------------------------------------------------

 



HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF IOWA AND SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF IOWA.

Section 10.4    Notices.  All communications provided for hereunder shall be in
writing and shall be deemed to have been delivered, if delivered in person, or
sent by certified mail, postage pre-paid, return receipt requested, by reliable
overnight courier or by facsimile, as follows:

If to Agent:

Wells Fargo Bank, N.A.

123 South Broad Street, 5th Floor

MAC: Y1379-059

Philadelphia, Pennsylvania 19109

Attn:     Mr. William M. Laird, Senior Vice President

Facsimile: (215) 670-6120

With a copy to:

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania 19103

Attn:    Kevin J. Baum, Esquire

Facsimile: (215) 569-5612

If to Borrowers:

C & F Finance Company

3600 LaGrange Parkway

Toano, VA 23168

Attn:    Mr. Thomas Cherry

Facsimile:  757-741-2813

With a copy to:

Hudson & Bondurant, P.C.
P.O. Box 231

West Point, Virginia  23181
Attn:     James H. Hudson III, Esquire
Facsimile:  (804) 843-4946

or to such other address as any party shall specify to the other party in
writing in accordance with this Section 10.4.

Section 10.5    Termination and Release.  This Agreement shall not terminate
until all amounts due under the Notes, this Agreement and any other Credit
Document and other Obligations, together with all interest and costs due, shall
have been indefeasible paid in full and the Commitment





38

--------------------------------------------------------------------------------

 



has expired or otherwise has been terminated.  Upon such termination and
payment, the Collateral securing the Loan, the Notes, this Agreement and the
other Obligations shall be released from the provisions of this Agreement and
any right, title and interest of Agent in or to the same shall
cease.  Thereafter, Agent agrees to deliver to Borrowers such documents as
Borrowers may reasonably request to release of record any security interest or
lien of Agent in the Collateral.

Section 10.6     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.  Signature by facsimile or electronic transmission shall
bind the parties hereto.

Section 10.7    Costs, Expenses and Taxes.  Borrowers agree to pay immediately
upon demand therefor, all legal fees and out-of-pocket expenses of Agent (and
following any Default or Event of Default) of each Lender related to the
preparation, negotiation, documentation, execution, filing or delivery of this
Agreement or any other Credit Documents and any and all waivers, amendments or
modifications of any of the Credit Documents or any of the terms and provisions
thereof and, following any Default or Event of Default hereunder, and, subject
to Section 6.3 hereof, any and all audits and required inspections permitted
under this Agreement or any other Credit Document.  Borrowers shall also pay
immediately upon demand therefor all fees (including without limitation, legal
fees), costs and other expenses incurred in connection with collection of the
Loan, the maintenance or preservation of the security interest in the
Collateral, the sale, disposition or other realization on the Collateral, or the
enforcement of Agent’s and Lenders’ rights hereunder or under any Credit
Document.  In addition, Borrowers shall also pay any and all stamp and other
taxes or filing fees payable or determined to be payable in connection with the
execution and delivery of the Notes and this Agreement, the Collateral and other
documents to be delivered hereunder, and agrees to save Agent and Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in payment or omission to pay such taxes.

Section 10.8    Participation and Assignments.

(a)        This Agreement shall bind and inure to the benefit of each signatory,
its successors and assigns; provided, however that, Borrowers shall not have the
right to assign or delegate their obligations and duties under this Agreement or
any other Credit Documents or any interest therein except with the prior written
consent of Agent and Lenders.

(b)        Notwithstanding subsection (c) of this Section 10.8, nothing herein
shall restrict, prevent or prohibit any Lender from (i) pledging its Loans
hereunder to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank or (ii) granting assignments or participations in
such Lender’s Loans hereunder to its parent and/or to any affiliate of such
Lender or to any existing Lender or affiliate thereof.  Any Lender may make,
carry or transfer Loans at, to or for the account of, any of its branch offices
or the office of an affiliate of such Lender except to the extent such transfer
would result in increased costs to Borrower.

(c)        Each Lender may, with the prior written consent of Agent and (if no
Default or Event of Default is outstanding) with the consent of Borrowers, but
without the consent of any other Lender, assign to one or more banks or other
financial institutions all or a portion of its rights and obligations under this
Agreement and the Notes; provided that (i) for each such assignment, the





39

--------------------------------------------------------------------------------

 



parties thereto shall execute and deliver to Agent, for its acceptance (if
properly completed and executed in accordance with the terms hereof) and
recording in its books and records, an Assignment and Acceptance, together with
any Note or Notes subject to such assignment and a processing and recordation
fee of $3,500 to be paid by the assignee, (ii) no such assignment shall be for
less than $1,000,000 or, if less, the entire remaining Commitments of such
Lender, each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of both the
Commitment of such Lender and all Loans of such Lender.  Upon such execution and
delivery of the Assignment and Acceptance to Agent, from and after the date
specified as the effective date in the Assignment and Acceptance (“Acceptance
Date”), (x) the assignee thereunder shall be a party hereto, and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, such assignee shall have the rights and obligations
of a Lender hereunder and (y) the assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights it may
have pursuant to Section 10.1 which will survive) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(d)        Within two (2) Business Days after demand by Agent, Borrowers shall
execute and deliver to Agent in exchange for any surrendered Note or Notes
(which the assigning Lender agrees to promptly deliver to Borrowers) a new Note
or Notes to the order of the assignee in an amount equal to the Commitment
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a Commitment hereunder, a new Note or Notes to the order of
the assigning Lender in an amount equal to the Commitment retained by it
hereunder.  Such new Note or Notes shall re-evidence the indebtedness
outstanding under the old Notes or Notes and shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or Notes
and shall otherwise be in substantially the form of the Note or Notes subject to
such assignments.

(e)        Each Lender may, with the prior written consent of Agent, but without
the consent of any other Lender or Borrowers, sell participations to one or more
parties (a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it); provided that if such Lender obtains the consents required under this
clause (e) then (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitments to Borrowers hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) Borrowers,
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) such Lender shall not transfer, grant, assign or sell any
participation under which the Participant shall have rights to approve any
amendment or waiver of this Agreement except to the extent such amendment or
waiver would (A) extend the final maturity date or the date for the payments of
any installment of fees or principal or interest of any Loans reimbursement
obligations in which such participant is participating, (B) reduce the amount of
any installment of principal of the Loans or in which such Participant is
participating, (C) except as otherwise expressly provided in this Agreement,
reduce the interest rate applicable to the Loans or in which such Participant is
participating, or (D) except as otherwise expressly provided in this





40

--------------------------------------------------------------------------------

 



Agreement, reduce any fees payable hereunder; and provided further that Agent
shall provide Borrowers with information sufficient to identify purchasers of
participations to which it has consented pursuant to this paragraph (such
information may be provided on a quarterly basis).

(f)        Each Lender agrees that, without the prior written consent of
Borrowers and Agent, it will not make any assignment or sell a participation
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Advance, Note or
other Obligation under the securities laws of the United States of America or of
any jurisdiction.

(g)        In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, Agent or such Lender may disclose any
information in its possession regarding Borrower, its finances and/or Property.

Section 10.9    Effectiveness of Agreement.  Anything to the contrary in this
Agreement notwithstanding, the provisions hereof shall not be effective until
this Agreement is: (a) duly executed, and delivered by authorized officers of
Borrowers to Agent; and (b) duly signed by an authorized officer of Agent and
Lender.

Section 10.10  JURISDICTION AND VENUE.  IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER, BORROWERS
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN POLK COUNTY, IOWA AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH
JURISDICTION OR TO THE LAYING OR MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING
IN SUCH COUNTY.  BORROWERS AGREE THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING
MAY BE DULY EFFECTED UPON IT BY MAILING A COPY THEREOF, BY REGISTERED MAIL,
POSTAGE PREPAID, TO BORROWERS.

Section 10.11  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO
ENTER INTO THIS AGREEMENT.

Section 10.12  REVIEW BY COUNSEL.  BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE
ASSISTANCE OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND,
SPECIFICALLY, SECTIONS 10.10 AND 10.11 HEREOF, AND FURTHER ACKNOWLEDGE THAT THE
MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURISDICTION AND VENUE OBJECTION
AND JURY TRIAL HAVE BEEN FULLY EXPLAINED TO BORROWERS BY THEIR COUNSEL.

Section 10.13  Exchanging Information.  Borrowers understand that employees of
Agent,





41

--------------------------------------------------------------------------------

 



Lenders and their Affiliates, Wells Fargo & Company and Wells Fargo Financial,
Inc. were involved in the credit decision underlying this Agreement.  Borrowers
consent to the disclosure of confidential information to such employees of
Agent, Lenders and their Affiliates, Wells Fargo & Company and Wells Fargo
Financial, Inc. solely for such purpose and to the disclosure of such
confidential information in connection with the administration of this Agreement
and the transactions contemplated hereunder and for internal and external audit
purposes.  Agent and Lenders shall be entitled to provide all information
received by Agent and Lenders regarding Borrowers and their Affiliates, on a
need to know basis, to Agent’s and Lenders’ prospective participants in the Loan
and Borrowers waive any right of confidentiality they may have with respect to
such exchange of such information.

Section 10.14  Acknowledgment of Receipt.  Each Borrower acknowledges receipt of
a copy of this Agreement, the Notes, each Credit Document and each other
document and agreement executed by Borrowers in connection with the Agreement or
the Obligations.

ARTICLE  11

 

AGENT

Section 11.1    Appointment of Agent.

(a)        Each Lender hereby designates Wells Fargo Bank, N.A. as Agent to act
as herein specified.  Each Lender hereby irrevocably authorizes, and each holder
of any Note by the acceptance of a Note or participation, shall be deemed
irrevocably to authorize Agent to take such action on its behalf under the
provisions of this Agreement and the Notes and any other Credit Documents and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto.  Agent shall hold
all Collateral and all payments of principal, interest, fees (other than the
administrative fee payable solely for the account of Agent pursuant to Section
2.9 hereof), charges and expenses received pursuant to this Agreement or any
other Credit Document for the ratable benefit of Lenders except as otherwise
provided herein.  Agent may perform any of its duties hereunder by or through
its agents or employees.

(b)        The provisions of this Article 11 are solely for the benefit of Agent
and Lenders, and Borrowers shall not have any rights as a third party
beneficiary of any of the provisions hereof (except for the applicable provision
of Section 11.9(a)).  In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrowers.

Section 11.2    Nature of Duties of Agent.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement.  Neither
Agent nor any of its officers, directors, employees or agents shall be liable
for any action taken or omitted by it as such hereunder or in connection
herewith, unless caused by its or their gross negligence or willful
misconduct.  The duties of Agent shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect





42

--------------------------------------------------------------------------------

 



of this Agreement except as expressly set forth herein.

Section 11.3    Lack of Reliance on Agent.

(a)        Independently and without reliance upon Agent, each Lender, to the
extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
Borrowers in connection with the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Borrowers, and, except as expressly provided in this Agreement, Agent shall have
no duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of Advances or at any time or times
thereafter.  In addition to the foregoing, Agent agrees to provide summary
reports to Lenders in connection with inspections and audits performed under
Section 6.3 for informational purposes only and Agent shall not be responsible
for the accuracy of any information contained therein.

(b)        Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, the Notes, the Credit
Documents or the financial or other condition of Borrowers.  Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or the Notes, or
the financial condition of Borrowers, or the existence or possible existence of
any Default or Event of Default, unless specifically requested to do so in
writing by any Lender.

Section 11.4    Certain Rights of Agent.  Without limiting Agent’s rights and
discretion under any provision hereof, Agent shall have the right to request
instructions from the Required Lenders or, as required, each of Lenders.  If
Agent shall request instructions from the Required Lenders or each of Lenders,
as the case may be, with respect to any act or action (including the failure to
act) in connection with this Agreement, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders or each of Lenders, as the case may be,
and Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders or
each of Lenders, as the case may be.

Section 11.5    Reliance by Agent.  Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, facsimile, telex teletype or telecopier message, e-mail
or other electronic transmission, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person.  Agent
may consult with legal counsel (including counsel for Borrowers with respect to
matters concerning Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

Section 11.6    Indemnification of Agent.  To the extent Agent is not reimbursed
and indemnified by Borrowers, each Lender will reimburse and indemnify Agent, in
proportion to its





43

--------------------------------------------------------------------------------

 



respective Commitment, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including reasonable counsel fees and disbursements) or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from Agent’s gross negligence or willful
misconduct.

Section 11.7   Agent in its Individual Capacity.  With respect to its obligation
to lend under this Agreement, the Advances made by it and the Notes issued to it
and all of its rights and obligations as a Lender hereunder and under other
Credit Documents, Agent shall have the same rights and powers hereunder as any
other Lender or holder of a Note or participation interests and may exercise the
same as though it was not performing the duties specified herein; and the terms
“Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity.  Agent may accept deposits from, lend money to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrowers or any Affiliate of Borrowers as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection with this Agreement and
otherwise without having to account for the same with Lenders.

Section 11.8    Holders of Notes.  Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed with
Agent.  Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

Section 11.9    Successor Agent.

(a)        Agent may, upon five (5) Business Days notice to Lenders and
Borrowers, resign at any time (effective upon the appointment of a successor
Agent pursuant to the provisions of this Section 11.9(a)) by giving written
notice thereof to Lenders and Borrowers.  Upon any such resignation, the
Required Lenders shall have the right, upon five (5) days notice, to appoint a
successor Agent.  If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within thirty (30)
days after the retiring Agent’s giving of notice of resignation, then, upon five
(5) days notice, the retiring Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a bank or other financial institution which
maintains an office in the United States, or a commercial bank organized under
the laws of the United States of America or of any State thereof, or any
affiliate of such bank or trust or other financial institution which is engaged
in the banking business, having a combined capital and surplus of at least
$500,000,000; provided, however, that Required Lenders may, upon five days
notice, replace any such successor Agent appointed by a retiring Agent.

(b)        Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties





44

--------------------------------------------------------------------------------

 



and obligations under this Agreement.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article XI shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.  In the event Agent or its assets are taken over by any state or
federal agency having jurisdiction over Agent or its assets, a majority of the
Lenders other than Agent may appoint a successor Agent.

Section 11.10  Collateral Matters.

(a)        Each Lender authorizes and directs Agent to accept the other Credit
Documents for the benefit of Lenders.  Agent is hereby authorized, on behalf of
all Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action, in
its sole discretion, with respect to any Collateral or Credit Document which may
be necessary or appropriate to perfect and maintain perfected or enforce the
Liens upon the Collateral granted pursuant to the this Agreement.

(b)        Lenders hereby authorize Agent, at its option and in its discretion,
to release any Lien granted to or held by Agent upon any Collateral (i) upon
termination of the Commitments and payment in immediately available funds and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (ii) constituting Property being sold or disposed of upon
receipt of the proceeds of such sale by Agent if the sale or disposition is
permitted under this Agreement or any other Credit Document or is made by Agent
in the enforcement of its rights hereunder following the occurrence of an Event
of Default or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all Lenders
hereunder.  Upon request by Agent at any time, Lenders will confirm in writing
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 11.10(b).

(c)        Agent shall have no obligation whatsoever to Lenders or to any other
Person to assure that the Collateral exists or is in the possession of a
custodian pursuant to the Custodian Agreement or is owned by Borrowers or is
cared for, protected or insured or that the Liens granted to Agent herein or
pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Agent in this Section 11.10 or in any of the Credit
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

Section 11.11  Delivery of Information.  Agent shall not be required to deliver
to any Lender originals or copies of any documents, instruments, agreements,
notices, communications or other information received by Agent from Borrowers,
the Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (a) as specifically provided
in this Agreement or any other Credit Document and (b) as requested from time to
time in writing by any Lender with respect to documents, instruments, notices or
other written communications from Borrowers received by and in the possession of
Agent.





45

--------------------------------------------------------------------------------

 



Section 11.12  Defaults.  Agent shall not be deemed to have knowledge of the
occurrence of a Default or Event of Default (other than the non-payment of
principal of or interest on the Loan to the extent the same is required to be
paid to Agent for the account of Lenders) unless Agent has actual knowledge
thereof or has received notice from a Lender or Borrowers specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.”  In the event that Agent has such knowledge of or receives such a
notice of the occurrence of a Default or Event of Default, Agent shall give
prompt notice thereof to Lenders.  Agent shall (subject to Article IX) take such
action with respect to such Default or Event of Default or refrain from taking
such action, with respect to such Default or Event of Default as Agent shall
deem advisable in the best interest of Lenders and shall, without limiting
Agent’s rights or discretion under this Agreement, use reasonable efforts under
the circumstances to consult with Lenders before taking any material enforcement
action; and provided further that Agent shall not be required to take any such
action which it determines to be contrary to law.

ARTICLE  12

 

INTER-BORROWER PROVISIONS

Section 12.1    Certain Borrower Acknowledgments and Agreements.

(a)        Each Borrower acknowledges that it will enjoy significant benefits
from the business conducted by the other Borrowers because of, inter alia, their
combined ability to bargain with other Persons including without limitation
their ability to receive this credit facility on favorable terms granted by this
Agreement and other Credit Documents which would not have been available to an
individual Borrower acting alone.  Each Borrower has determined that it is in
its best interest to procure this credit facility which each Borrower may
utilize directly and which receive the credit support of the other Borrowers as
contemplated by this Agreement and the other Credit Documents.

(b)        Agent has advised Borrowers that it is unwilling to enter into this
Agreement and the other Credit Documents and make available this credit facility
extended hereby to any Borrower unless each Borrower agrees, among other things,
to be jointly and severally liable for the due and proper payment of the
Obligations of each other Borrower under this Agreement and other Credit
Documents.  Each Borrower has determined that it is in its best interest and in
pursuit of its purposes that it so induce Lender to extend credit pursuant to
this Agreement and the other Credit Documents executed in connection herewith
(i) because of the desirability to each Borrower of this credit facility, the
interest rates and the modes of borrowing available hereunder, (ii) because each
Borrower may engage in transactions jointly with other Borrowers and (iii)
because each Borrower may require, from time to time, access to funds under this
Agreement for the purposes herein set forth.

(c)        Each Borrower has determined that it has and, after giving effect to
the transactions contemplated by this Agreement and the other Credit Documents
(including, without limitation, the inter-Borrower arrangement set forth in this
Section 12.1) will have, assets having a fair saleable value in excess of the
amount required to pay its probable liability on its existing debts as they fall
due for payment and that the sum of its debts is not and will not then be
greater than all of its Property at a fair valuation, that such Borrower has,
and will have, access to adequate capital for the conduct of its business and
the ability to pay its debts from time to time incurred in connection





46

--------------------------------------------------------------------------------

 



therewith as such debts mature and that the value of the benefits to be derived
by such  Borrower from the access to funds under this Agreement (including,
without limitation, the inter-Borrower arrangement set forth in this Section
12.1) is reasonably equivalent to the obligations undertaken pursuant hereto.

(d)        Borrower Agent (on behalf of each Borrower) shall maintain records
specifying (a) all Obligations incurred by each Borrower, (b) the date of such
incurrence, (c) the date and amount of any payments made in respect of such
Obligations and (d) all inter-Borrower obligations pursuant to this Section
12.  Borrower Agent shall make copies of such records available to Agent, upon
request.

Section 12.2    Maximum Amount of Joint and Several Liability.  To the extent
that applicable law otherwise would render the full amount of the joint and
several obligations of any Borrower hereunder and under the other Credit
Documents invalid or unenforceable, such Borrower’s obligations hereunder and
under the other Credit Documents shall be limited to the maximum amount which
does not result in such invalidity or unenforceability, provided, however, that
each Borrower’s obligations hereunder and under the other Loan Credit shall be
presumptively valid and enforceable to their fullest extent in accordance with
the terms hereof or thereof, as if this Section 12.2 were not a part of this
Agreement.

Section 12.3    Authorization of Borrower Agent by Borrowers:

(a)        Each Borrower hereby irrevocably authorizes Borrower Agent to give
notices, make requests, make payments, receive payments and notices, give
receipts and execute agreements, make agreements or take any other action
whatever on behalf of such Borrower under and with respect to any Credit
Document and each Borrower shall be bound thereby.  This authorization is
coupled with an interest and shall be irrevocable, and Agent may rely on any
notice, request, information supplied by Borrower Agent, every document executed
by Borrower Agent in respect of Borrowers or any thereof as if the same were
supplied, made or taken by any or all Borrowers.  Without limiting the
generality of the foregoing, the failure of one or more Borrowers to join in the
execution of any writing in connection herewith shall not, unless the context
clearly requires, relieve any such Borrower from obligations in respect of such
writing.

(b)        Borrowers acknowledge that the credit facility provided hereunder is
on terms more favorable than any Borrower acting alone would receive and that
each Borrower benefits directly and indirectly from all Advances hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



47

--------------------------------------------------------------------------------

 



 

IMPORTANT: READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.

 

Dated the date and year first set forth above

 

 

 

BORROWERS:

C & F FINANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AGENT:

WELLS FARGO BANK, N.A.

 

 

 

 

By:

 

 

 

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A.

 

 

 

 

By:

 

 

 

 

 

 

 

 

FIRST TENNESSEE BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

S-1

--------------------------------------------------------------------------------

 



 

SCHEDULE I

 

Commitments

 

Lender

Commitment

Commitment

 

Percentage

 

 

 

 

Wells Fargo Preferred Capital, Inc.

83.34%

$100,000,000

 

 

 

First Tennessee Bank, National Association

16.66%

$20,000,000

 

 

 

 

 

 

--------------------------------------------------------------------------------